DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 12/16/2021. Claims 1-32 have been amended and are pending.
	The amendments have overcome the 35 U.S.C. 112(b) rejections and claim interpretation under 35 U.S.C. 112(f), which are therefore withdrawn.
The 35 U.S.C. 101 rejections have been withdrawn in view of the Examiner’s Amendments.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Hopeton Walker (Reg. no. 64,808) on 4/21/2022.


IN THE CLAIMS:
Please amend claims 1-32.
1. (Currently Amended) A transmission device, comprising:
an encoder configured to:
perform low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 2/16;[[ and]]
puncture a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 2/16; and
transmit the generated punctured LDPC code from the transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 0,
the value M1 is 1800,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1444 1737 1780 9182 9748 9954 11859 23510 36957 41211 41804 41857 42268 42854 45152 46217 46448 52760 57528 59998 60168
	281 1279 1468 9650 11337 15973 21859 24346 25864 28317 33522 35344 40280 43576 43942 50851 53221 57076 57561 59922 59962
	132 758 1470 2901 2957 3365 4567 7062 10939 12288 20818 35122 39299 41903 43394 44289 49129 51394 53222 53899 56037
	9 756 1510 3127 4867 15380 16575 17906 19275 20944 25462 27021 31939 34367 36491 39391 45013 45505 47768 50626 51547
	188 252 1181 2939 4132 7944 12352 15443 17831 18785 18904 22672 23400 30518 30652 45102 51500 52032 52868 60341
	496 564 1527 2708 2751 3658 6451 8212 11654 17193 21558 23963 28394 30554 30628 35052 44835 45090 49804 52979
	793 858 1710 3561 10566 11369 17707 20970 22329 22383 24607 31237 38613 42719 43867 45715 50453 51882 55535 60316
	689 980 1657 2690 4633 11070 16939 18443 20748 21753 25742 30361 31544 31693 33019 40842 47042 48850 52130 56606
	198 281 1664 3384 12801 17438 24093 29656 30578 31929 35921 38919 38984 40957 43262 48155 50743 56398 56427 59215
	457 1065 1196 2861 12717 15390 16655 17899 18300 22233 31560 32716 34991 43324 46709 51328 52891 54292 56334 59229
	1307 1481 1599 13551 21460 22804 23439 32551 32671 35941 36329 40096 41474 45156 50568 55578 55667 56581 59061 60009
	99 485 708 4043 5527 5824 7489 8809 15871 17753 18297 18507 19070 22839 28023 41124 43165 50873 51968 57000
	188 412 1641 1833 5707 7556 10610 12636 14533 26728 27604 31757 32972 34677 36279 38315 42252 43155 53121 57503
	300 794 1153 6459 7063 13526 17788 18308 21233 21439 22250 28514 32042 32160 36140 44273 49289 50434 51163 56471
	757 1336 1440 5560 6283 10080 10986 13051 17638 22870 31581 35463 41212 42195 43305 46746 49564 56412 58207 59477
	106 1195 1474 6273 14321 14746 16496 17016 17214 19472 27450 33489 40638 42896 43150 47624 51106 51339 53730 55816
	98 1002 1336 2076 9328 10989 13413 13916 14455 17863 19776 24981 31172 39450 40385 43348 44833 46967 52917 58029
	262 1363 1605 4715 8438 8794 12188 18208 19803 28570 36281 38576 39120 40344 44994 45827 46559 49914 50771 56658
	870 1743 1764 5521 8695 11745 15888 16359 16412 33151 37033 38281 38499 39026 41174 44818 53168 56178 58405 60285
	861 1142 1169 2232 4370 9265 10442 15376 15947 19420 24577 29045 36440 38242 41035 47841 49589 50529 52662 59907
	231 913 1440 2695 6369 7938 8296 12107 14329 19324 25096 26108 35369 38516 41289 43604 52617 57130 59909 60020
	214 667 762 3988 6762 14360 15257 18298 18943 19364 29813 33804 35106 36373 39451 39478 45683 47618 48539 59814
	1144 1150 1746 1800 7038 11454 18376 18819 21869 26781 33351 35591 46571 49235 49956 50749 51642 53390 56404 58103
	308 317 1510 5176 12653 13311 15884 18075 22371 26021 27004 29283 30382 32114 32978 35790 47224 48249 51701 57840
	2786 5188 6809 7110 7138 7167 8042 12569 15301 27503 27894 32875 35277 48267 49051 57363
	6186 6554 12052 14220 15013 15388 22130 27207 30084 30620 31562 36834 38446 52593 56791 60017
	8810 12703 21600 21640 22233 26157 27268 27384 33020 39679 49298 51854 52364 53298 55215 59802
	2670 6309 10054 11421 11750 11901 12053 12752 17466 28571 29910 32369 34446 38373 49448 51729
	11357 12810 13252 14755 22824 30867 32868 33512 34862 35560 38704 41861 42805 43103 48692 55234.

2. (Currently Amended) A transmission method, comprising:
performing low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 2/16;[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 2/16; and 
transmitting the generated punctured LDPC code from a transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 0,
the value M1 is 1800,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1444 1737 1780 9182 9748 9954 11859 23510 36957 41211 41804 41857 42268 42854 45152 46217 46448 52760 57528 59998 60168
	281 1279 1468 9650 11337 15973 21859 24346 25864 28317 33522 35344 40280 43576 43942 50851 53221 57076 57561 59922 59962
	132 758 1470 2901 2957 3365 4567 7062 10939 12288 20818 35122 39299 41903 43394 44289 49129 51394 53222 53899 56037
	9 756 1510 3127 4867 15380 16575 17906 19275 20944 25462 27021 31939 34367 36491 39391 45013 45505 47768 50626 51547
	188 252 1181 2939 4132 7944 12352 15443 17831 18785 18904 22672 23400 30518 30652 45102 51500 52032 52868 60341
	496 564 1527 2708 2751 3658 6451 8212 11654 17193 21558 23963 28394 30554 30628 35052 44835 45090 49804 52979
	793 858 1710 3561 10566 11369 17707 20970 22329 22383 24607 31237 38613 42719 43867 45715 50453 51882 55535 60316
	689 980 1657 2690 4633 11070 16939 18443 20748 21753 25742 30361 31544 31693 33019 40842 47042 48850 52130 56606
	198 281 1664 3384 12801 17438 24093 29656 30578 31929 35921 38919 38984 40957 43262 48155 50743 56398 56427 59215
	457 1065 1196 2861 12717 15390 16655 17899 18300 22233 31560 32716 34991 43324 46709 51328 52891 54292 56334 59229
	1307 1481 1599 13551 21460 22804 23439 32551 32671 35941 36329 40096 41474 45156 50568 55578 55667 56581 59061 60009
	99 485 708 4043 5527 5824 7489 8809 15871 17753 18297 18507 19070 22839 28023 41124 43165 50873 51968 57000
	188 412 1641 1833 5707 7556 10610 12636 14533 26728 27604 31757 32972 34677 36279 38315 42252 43155 53121 57503
	300 794 1153 6459 7063 13526 17788 18308 21233 21439 22250 28514 32042 32160 36140 44273 49289 50434 51163 56471
	757 1336 1440 5560 6283 10080 10986 13051 17638 22870 31581 35463 41212 42195 43305 46746 49564 56412 58207 59477
	106 1195 1474 6273 14321 14746 16496 17016 17214 19472 27450 33489 40638 42896 43150 47624 51106 51339 53730 55816
	98 1002 1336 2076 9328 10989 13413 13916 14455 17863 19776 24981 31172 39450 40385 43348 44833 46967 52917 58029
	262 1363 1605 4715 8438 8794 12188 18208 19803 28570 36281 38576 39120 40344 44994 45827 46559 49914 50771 56658
	870 1743 1764 5521 8695 11745 15888 16359 16412 33151 37033 38281 38499 39026 41174 44818 53168 56178 58405 60285
	861 1142 1169 2232 4370 9265 10442 15376 15947 19420 24577 29045 36440 38242 41035 47841 49589 50529 52662 59907
	231 913 1440 2695 6369 7938 8296 12107 14329 19324 25096 26108 35369 38516 41289 43604 52617 57130 59909 60020
	214 667 762 3988 6762 14360 15257 18298 18943 19364 29813 33804 35106 36373 39451 39478 45683 47618 48539 59814
	1144 1150 1746 1800 7038 11454 18376 18819 21869 26781 33351 35591 46571 49235 49956 50749 51642 53390 56404 58103
	308 317 1510 5176 12653 13311 15884 18075 22371 26021 27004 29283 30382 32114 32978 35790 47224 48249 51701 57840
	2786 5188 6809 7110 7138 7167 8042 12569 15301 27503 27894 32875 35277 48267 49051 57363
	6186 6554 12052 14220 15013 15388 22130 27207 30084 30620 31562 36834 38446 52593 56791 60017
	8810 12703 21600 21640 22233 26157 27268 27384 33020 39679 49298 51854 52364 53298 55215 59802
	2670 6309 10054 11421 11750 11901 12053 12752 17466 28571 29910 32369 34446 38373 49448 51729
	11357 12810 13252 14755 22824 30867 32868 33512 34862 35560 38704 41861 42805 43103 48692 55234.

3. (Currently Amended) A reception device, comprising:
a decoder configured to decode a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission device, wherein 
the transmission device:
performs LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 2/16,[[ and]]
punctures a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 2/16, and
transmits the generated punctured LDPC code from the transmission device to the reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 0,
the value M1 is 1800,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1444 1737 1780 9182 9748 9954 11859 23510 36957 41211 41804 41857 42268 42854 45152 46217 46448 52760 57528 59998 60168
	281 1279 1468 9650 11337 15973 21859 24346 25864 28317 33522 35344 40280 43576 43942 50851 53221 57076 57561 59922 59962
	132 758 1470 2901 2957 3365 4567 7062 10939 12288 20818 35122 39299 41903 43394 44289 49129 51394 53222 53899 56037
	9 756 1510 3127 4867 15380 16575 17906 19275 20944 25462 27021 31939 34367 36491 39391 45013 45505 47768 50626 51547
	188 252 1181 2939 4132 7944 12352 15443 17831 18785 18904 22672 23400 30518 30652 45102 51500 52032 52868 60341
	496 564 1527 2708 2751 3658 6451 8212 11654 17193 21558 23963 28394 30554 30628 35052 44835 45090 49804 52979
	793 858 1710 3561 10566 11369 17707 20970 22329 22383 24607 31237 38613 42719 43867 45715 50453 51882 55535 60316
	689 980 1657 2690 4633 11070 16939 18443 20748 21753 25742 30361 31544 31693 33019 40842 47042 48850 52130 56606
	198 281 1664 3384 12801 17438 24093 29656 30578 31929 35921 38919 38984 40957 43262 48155 50743 56398 56427 59215
	457 1065 1196 2861 12717 15390 16655 17899 18300 22233 31560 32716 34991 43324 46709 51328 52891 54292 56334 59229
	1307 1481 1599 13551 21460 22804 23439 32551 32671 35941 36329 40096 41474 45156 50568 55578 55667 56581 59061 60009
	99 485 708 4043 5527 5824 7489 8809 15871 17753 18297 18507 19070 22839 28023 41124 43165 50873 51968 57000
	188 412 1641 1833 5707 7556 10610 12636 14533 26728 27604 31757 32972 34677 36279 38315 42252 43155 53121 57503
	300 794 1153 6459 7063 13526 17788 18308 21233 21439 22250 28514 32042 32160 36140 44273 49289 50434 51163 56471
	757 1336 1440 5560 6283 10080 10986 13051 17638 22870 31581 35463 41212 42195 43305 46746 49564 56412 58207 59477
	106 1195 1474 6273 14321 14746 16496 17016 17214 19472 27450 33489 40638 42896 43150 47624 51106 51339 53730 55816
	98 1002 1336 2076 9328 10989 13413 13916 14455 17863 19776 24981 31172 39450 40385 43348 44833 46967 52917 58029
	262 1363 1605 4715 8438 8794 12188 18208 19803 28570 36281 38576 39120 40344 44994 45827 46559 49914 50771 56658
	870 1743 1764 5521 8695 11745 15888 16359 16412 33151 37033 38281 38499 39026 41174 44818 53168 56178 58405 60285
	861 1142 1169 2232 4370 9265 10442 15376 15947 19420 24577 29045 36440 38242 41035 47841 49589 50529 52662 59907
	231 913 1440 2695 6369 7938 8296 12107 14329 19324 25096 26108 35369 38516 41289 43604 52617 57130 59909 60020
	214 667 762 3988 6762 14360 15257 18298 18943 19364 29813 33804 35106 36373 39451 39478 45683 47618 48539 59814
	1144 1150 1746 1800 7038 11454 18376 18819 21869 26781 33351 35591 46571 49235 49956 50749 51642 53390 56404 58103
	308 317 1510 5176 12653 13311 15884 18075 22371 26021 27004 29283 30382 32114 32978 35790 47224 48249 51701 57840
	2786 5188 6809 7110 7138 7167 8042 12569 15301 27503 27894 32875 35277 48267 49051 57363
	6186 6554 12052 14220 15013 15388 22130 27207 30084 30620 31562 36834 38446 52593 56791 60017
	8810 12703 21600 21640 22233 26157 27268 27384 33020 39679 49298 51854 52364 53298 55215 59802
	2670 6309 10054 11421 11750 11901 12053 12752 17466 28571 29910 32369 34446 38373 49448 51729
	11357 12810 13252 14755 22824 30867 32868 33512 34862 35560 38704 41861 42805 43103 48692 55234.

4. (Currently Amended) A reception method, comprising:
decoding a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission method, wherein 
the transmission method includes:
performing LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 2/16,[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 2/16, and
transmitting the generated punctured LDPC code from a transmission device to a reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 0,
the value M1 is 1800,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1444 1737 1780 9182 9748 9954 11859 23510 36957 41211 41804 41857 42268 42854 45152 46217 46448 52760 57528 59998 60168
	281 1279 1468 9650 11337 15973 21859 24346 25864 28317 33522 35344 40280 43576 43942 50851 53221 57076 57561 59922 59962
	132 758 1470 2901 2957 3365 4567 7062 10939 12288 20818 35122 39299 41903 43394 44289 49129 51394 53222 53899 56037
	9 756 1510 3127 4867 15380 16575 17906 19275 20944 25462 27021 31939 34367 36491 39391 45013 45505 47768 50626 51547
	188 252 1181 2939 4132 7944 12352 15443 17831 18785 18904 22672 23400 30518 30652 45102 51500 52032 52868 60341
	496 564 1527 2708 2751 3658 6451 8212 11654 17193 21558 23963 28394 30554 30628 35052 44835 45090 49804 52979
	793 858 1710 3561 10566 11369 17707 20970 22329 22383 24607 31237 38613 42719 43867 45715 50453 51882 55535 60316
	689 980 1657 2690 4633 11070 16939 18443 20748 21753 25742 30361 31544 31693 33019 40842 47042 48850 52130 56606
	198 281 1664 3384 12801 17438 24093 29656 30578 31929 35921 38919 38984 40957 43262 48155 50743 56398 56427 59215
	457 1065 1196 2861 12717 15390 16655 17899 18300 22233 31560 32716 34991 43324 46709 51328 52891 54292 56334 59229
	1307 1481 1599 13551 21460 22804 23439 32551 32671 35941 36329 40096 41474 45156 50568 55578 55667 56581 59061 60009
	99 485 708 4043 5527 5824 7489 8809 15871 17753 18297 18507 19070 22839 28023 41124 43165 50873 51968 57000
	188 412 1641 1833 5707 7556 10610 12636 14533 26728 27604 31757 32972 34677 36279 38315 42252 43155 53121 57503
	300 794 1153 6459 7063 13526 17788 18308 21233 21439 22250 28514 32042 32160 36140 44273 49289 50434 51163 56471
	757 1336 1440 5560 6283 10080 10986 13051 17638 22870 31581 35463 41212 42195 43305 46746 49564 56412 58207 59477
	106 1195 1474 6273 14321 14746 16496 17016 17214 19472 27450 33489 40638 42896 43150 47624 51106 51339 53730 55816
	98 1002 1336 2076 9328 10989 13413 13916 14455 17863 19776 24981 31172 39450 40385 43348 44833 46967 52917 58029
	262 1363 1605 4715 8438 8794 12188 18208 19803 28570 36281 38576 39120 40344 44994 45827 46559 49914 50771 56658
	870 1743 1764 5521 8695 11745 15888 16359 16412 33151 37033 38281 38499 39026 41174 44818 53168 56178 58405 60285
	861 1142 1169 2232 4370 9265 10442 15376 15947 19420 24577 29045 36440 38242 41035 47841 49589 50529 52662 59907
	231 913 1440 2695 6369 7938 8296 12107 14329 19324 25096 26108 35369 38516 41289 43604 52617 57130 59909 60020
	214 667 762 3988 6762 14360 15257 18298 18943 19364 29813 33804 35106 36373 39451 39478 45683 47618 48539 59814
	1144 1150 1746 1800 7038 11454 18376 18819 21869 26781 33351 35591 46571 49235 49956 50749 51642 53390 56404 58103
	308 317 1510 5176 12653 13311 15884 18075 22371 26021 27004 29283 30382 32114 32978 35790 47224 48249 51701 57840
	2786 5188 6809 7110 7138 7167 8042 12569 15301 27503 27894 32875 35277 48267 49051 57363
	6186 6554 12052 14220 15013 15388 22130 27207 30084 30620 31562 36834 38446 52593 56791 60017
	8810 12703 21600 21640 22233 26157 27268 27384 33020 39679 49298 51854 52364 53298 55215 59802
	2670 6309 10054 11421 11750 11901 12053 12752 17466 28571 29910 32369 34446 38373 49448 51729
	11357 12810 13252 14755 22824 30867 32868 33512 34862 35560 38704 41861 42805 43103 48692 55234.

5. (Currently Amended) A transmission device, comprising:
an encoder configured to:
perform low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 3/16;[[ and]]
puncture a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 3/16; and
transmit the generated punctured LDPC code from the transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 0,
the value M1 is 1800,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	853 875 1192 2465 3004 4879 9062 21593 24043 26616 30909 32017 35006 42135 44268 56020
	161 519 1556 3317 6015 14909 15760 21148 30072 32655 33940 34834 43430 44798 51284 52169
	177 999 1683 6976 17610 18152 19591 22312 25036 27303 28584 47608 47749 50216 52322 54007
	981 1000 1625 1630 6933 13217 13956 15319 22642 29483 31921 35465 43602 44250 46505 55678
	1204 1242 1653 3066 6095 16862 20154 21430 23418 26408 30979 34093 41103 48385 54547 55093
	316 1355 1562 2665 5222 6575 18299 19639 24268 30959 37721 47966 48255 51808 53697 56010
	183 219 615 2859 6967 8044 13949 22294 28922 29355 32175 32276 33861 49675 52583 53512
	263 342 1684 7426 14417 20396 27461 30075 33740 36812 38204 38420 41612 43083 45914 56035
	256 870 921 3023 4662 5225 5276 19284 26034 35397 38524 44936 45178 46351 50860 51813
	289 898 1442 9135 10774 13951 14133 19070 21192 27854 32118 43657 43859 43934 52772 53659
	256 690 1324 3582 7066 8507 26854 34507 40768 44943 47952 50512 52080 52872 53733 53773
	238 1037 1388 1929 6395 10653 21299 23085 26467 26836 27834 44924 47310 49393 53742 55883
	976 1217 1469 7718 16449 19465 19983 22386 24762 28308 32395 33589 35997 41034 42118 43799
	265 368 1365 1375 1808 7556 14593 15079 19648 36077 40397 41971 44940 47570 52522 55839
	802 1656 1689 5554 6787 11067 15764 19656 31740 31762 36046 42258 45165 49245 52732 53420
	265 307 1299 2775 6738 22483 26322 27615 30628 34194 38024 38787 46089 48680 49115 51063
	698 747 1241 2898 5218 7964 15358 17928 28069 29537 33641 36103 40207 40701 42823 42929
	70 293 799 16494 16696 20008 21050 23735 34060 34555 35068 37664 45312 47748 50957 52382
	1151 1163 1751 7025 10775 15100 22260 24718 28905 30853 33020 43261 46849 48258 54212 56122
	279 457 775 8025 13383 16978 19254 23110 28197 31454 33060 38532 41429 41621 42149 54927
	494 1130 1351 18525 22446 31344 31582 38324 42396 46010 48804 49241 49379 51987 52296 53133
	177 508 1032 3547 8103 13357 14344 15876 20386 22050 23593 35305 47409 53297 55610 56093
	988 1091 1785 3400 5144 7245 10179 12918 32871 33462 34484 38318 43410 44103 44267 52837
	520 564 1757 12204 16894 17249 21480 21541 23760 28325 36266 40606 46094 48779 55501 56065
	914 943 1111 3641 4232 10215 14134 16582 23445 28767 28862 32260 35952 39907 41846 47553
	466 554 1697 4921 6953 7034 7052 10648 11628 19174 27830 29210 31722 32281 52559 55802
	1135 1273 1408 2599 3618 4903 7210 17368 21014 21287 21926 24070 27741 29801 36137 44272
	524 801 1767 4093 9721 12200 19463 29280 31587 33577 39747 43688 46627 49807 51345 55969
	489 1390 1756 3050 12113 20477 21376 26797 27049 28907 31534 32746 33345 40582 41970 55911
	432 1520 1598 9292 11552 16985 18417 21847 21960 24287 25489 34478 40990 44004 47573 53982
	301 592 849 1944 4128 8341 16783 19249 24983 43892 44041 44474 44942 44959 50738 54935
	118 558 1470 4368 10132 11791 16523 22408 23766 25111 25426 25779 35005 42742 46197 53118
	310 1059 1322 3609 7107 10048 13161 32141 33369 35206 36131 38746 44545 47963 48414
	256 346 845 7363 10375 12492 13091 27987 32113 34846 36223 39863 44450 46526 49216
	607 683 954 5473 10617 18484 20018 26971 28190 37592 39069 39740 43575 45676 48149
	244 635 1208 5450 8082 25030 25149 28411 29333 31324 36972 42071 43401 47088 52085
	2841 5514 16122 18061 18199 20340 22525 25022 29914 31732 46415
	7567 22860 23157 24194 24622 29643 31255 32355 36379 38228 51173
	24002 24459 25897 26955 31168 31630 39183 46791 47323 51503 55241
	4817 8291 10219 13991 14318 28549 28836 30491 36884 46310 54625
	8275 9585 11678 37216 38932 45186 46287 48023 48862 53636 56067.

6. (Currently Amended) A transmission method, comprising:
performing low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 3/16;[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 3/16; and
transmitting the generated punctured LDPC code from a transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 0,
the value M1 is 1800,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	853 875 1192 2465 3004 4879 9062 21593 24043 26616 30909 32017 35006 42135 44268 56020
	161 519 1556 3317 6015 14909 15760 21148 30072 32655 33940 34834 43430 44798 51284 52169
	177 999 1683 6976 17610 18152 19591 22312 25036 27303 28584 47608 47749 50216 52322 54007
	981 1000 1625 1630 6933 13217 13956 15319 22642 29483 31921 35465 43602 44250 46505 55678
	1204 1242 1653 3066 6095 16862 20154 21430 23418 26408 30979 34093 41103 48385 54547 55093
	316 1355 1562 2665 5222 6575 18299 19639 24268 30959 37721 47966 48255 51808 53697 56010
	183 219 615 2859 6967 8044 13949 22294 28922 29355 32175 32276 33861 49675 52583 53512
	263 342 1684 7426 14417 20396 27461 30075 33740 36812 38204 38420 41612 43083 45914 56035
	256 870 921 3023 4662 5225 5276 19284 26034 35397 38524 44936 45178 46351 50860 51813
	289 898 1442 9135 10774 13951 14133 19070 21192 27854 32118 43657 43859 43934 52772 53659
	256 690 1324 3582 7066 8507 26854 34507 40768 44943 47952 50512 52080 52872 53733 53773
	238 1037 1388 1929 6395 10653 21299 23085 26467 26836 27834 44924 47310 49393 53742 55883
	976 1217 1469 7718 16449 19465 19983 22386 24762 28308 32395 33589 35997 41034 42118 43799
	265 368 1365 1375 1808 7556 14593 15079 19648 36077 40397 41971 44940 47570 52522 55839
	802 1656 1689 5554 6787 11067 15764 19656 31740 31762 36046 42258 45165 49245 52732 53420
	265 307 1299 2775 6738 22483 26322 27615 30628 34194 38024 38787 46089 48680 49115 51063
	698 747 1241 2898 5218 7964 15358 17928 28069 29537 33641 36103 40207 40701 42823 42929
	70 293 799 16494 16696 20008 21050 23735 34060 34555 35068 37664 45312 47748 50957 52382
	1151 1163 1751 7025 10775 15100 22260 24718 28905 30853 33020 43261 46849 48258 54212 56122
	279 457 775 8025 13383 16978 19254 23110 28197 31454 33060 38532 41429 41621 42149 54927
	494 1130 1351 18525 22446 31344 31582 38324 42396 46010 48804 49241 49379 51987 52296 53133
	177 508 1032 3547 8103 13357 14344 15876 20386 22050 23593 35305 47409 53297 55610 56093
	988 1091 1785 3400 5144 7245 10179 12918 32871 33462 34484 38318 43410 44103 44267 52837
	520 564 1757 12204 16894 17249 21480 21541 23760 28325 36266 40606 46094 48779 55501 56065
	914 943 1111 3641 4232 10215 14134 16582 23445 28767 28862 32260 35952 39907 41846 47553
	466 554 1697 4921 6953 7034 7052 10648 11628 19174 27830 29210 31722 32281 52559 55802
	1135 1273 1408 2599 3618 4903 7210 17368 21014 21287 21926 24070 27741 29801 36137 44272
	524 801 1767 4093 9721 12200 19463 29280 31587 33577 39747 43688 46627 49807 51345 55969
	489 1390 1756 3050 12113 20477 21376 26797 27049 28907 31534 32746 33345 40582 41970 55911
	432 1520 1598 9292 11552 16985 18417 21847 21960 24287 25489 34478 40990 44004 47573 53982
	301 592 849 1944 4128 8341 16783 19249 24983 43892 44041 44474 44942 44959 50738 54935
	118 558 1470 4368 10132 11791 16523 22408 23766 25111 25426 25779 35005 42742 46197 53118
	310 1059 1322 3609 7107 10048 13161 32141 33369 35206 36131 38746 44545 47963 48414
	256 346 845 7363 10375 12492 13091 27987 32113 34846 36223 39863 44450 46526 49216
	607 683 954 5473 10617 18484 20018 26971 28190 37592 39069 39740 43575 45676 48149
	244 635 1208 5450 8082 25030 25149 28411 29333 31324 36972 42071 43401 47088 52085
	2841 5514 16122 18061 18199 20340 22525 25022 29914 31732 46415
	7567 22860 23157 24194 24622 29643 31255 32355 36379 38228 51173
	24002 24459 25897 26955 31168 31630 39183 46791 47323 51503 55241
	4817 8291 10219 13991 14318 28549 28836 30491 36884 46310 54625
	8275 9585 11678 37216 38932 45186 46287 48023 48862 53636 56067.

7. (Currently Amended) A reception device, comprising:
a decoder configured to decode a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission device, wherein
the transmission device:
performs LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L - K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 3/16,[[ and]]
punctures a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 3/16, and
transmits the generated punctured LDPC code from the transmission device to the reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 0,
the value M1 is 1800,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	853 875 1192 2465 3004 4879 9062 21593 24043 26616 30909 32017 35006 42135 44268 56020
	161 519 1556 3317 6015 14909 15760 21148 30072 32655 33940 34834 43430 44798 51284 52169
	177 999 1683 6976 17610 18152 19591 22312 25036 27303 28584 47608 47749 50216 52322 54007
	981 1000 1625 1630 6933 13217 13956 15319 22642 29483 31921 35465 43602 44250 46505 55678
	1204 1242 1653 3066 6095 16862 20154 21430 23418 26408 30979 34093 41103 48385 54547 55093
	316 1355 1562 2665 5222 6575 18299 19639 24268 30959 37721 47966 48255 51808 53697 56010
	183 219 615 2859 6967 8044 13949 22294 28922 29355 32175 32276 33861 49675 52583 53512
	263 342 1684 7426 14417 20396 27461 30075 33740 36812 38204 38420 41612 43083 45914 56035
	256 870 921 3023 4662 5225 5276 19284 26034 35397 38524 44936 45178 46351 50860 51813
	289 898 1442 9135 10774 13951 14133 19070 21192 27854 32118 43657 43859 43934 52772 53659
	256 690 1324 3582 7066 8507 26854 34507 40768 44943 47952 50512 52080 52872 53733 53773
	238 1037 1388 1929 6395 10653 21299 23085 26467 26836 27834 44924 47310 49393 53742 55883
	976 1217 1469 7718 16449 19465 19983 22386 24762 28308 32395 33589 35997 41034 42118 43799
	265 368 1365 1375 1808 7556 14593 15079 19648 36077 40397 41971 44940 47570 52522 55839
	802 1656 1689 5554 6787 11067 15764 19656 31740 31762 36046 42258 45165 49245 52732 53420
	265 307 1299 2775 6738 22483 26322 27615 30628 34194 38024 38787 46089 48680 49115 51063
	698 747 1241 2898 5218 7964 15358 17928 28069 29537 33641 36103 40207 40701 42823 42929
	70 293 799 16494 16696 20008 21050 23735 34060 34555 35068 37664 45312 47748 50957 52382
	1151 1163 1751 7025 10775 15100 22260 24718 28905 30853 33020 43261 46849 48258 54212 56122
	279 457 775 8025 13383 16978 19254 23110 28197 31454 33060 38532 41429 41621 42149 54927
	494 1130 1351 18525 22446 31344 31582 38324 42396 46010 48804 49241 49379 51987 52296 53133
	177 508 1032 3547 8103 13357 14344 15876 20386 22050 23593 35305 47409 53297 55610 56093
	988 1091 1785 3400 5144 7245 10179 12918 32871 33462 34484 38318 43410 44103 44267 52837
	520 564 1757 12204 16894 17249 21480 21541 23760 28325 36266 40606 46094 48779 55501 56065
	914 943 1111 3641 4232 10215 14134 16582 23445 28767 28862 32260 35952 39907 41846 47553
	466 554 1697 4921 6953 7034 7052 10648 11628 19174 27830 29210 31722 32281 52559 55802
	1135 1273 1408 2599 3618 4903 7210 17368 21014 21287 21926 24070 27741 29801 36137 44272
	524 801 1767 4093 9721 12200 19463 29280 31587 33577 39747 43688 46627 49807 51345 55969
	489 1390 1756 3050 12113 20477 21376 26797 27049 28907 31534 32746 33345 40582 41970 55911
	432 1520 1598 9292 11552 16985 18417 21847 21960 24287 25489 34478 40990 44004 47573 53982
	301 592 849 1944 4128 8341 16783 19249 24983 43892 44041 44474 44942 44959 50738 54935
	118 558 1470 4368 10132 11791 16523 22408 23766 25111 25426 25779 35005 42742 46197 53118
	310 1059 1322 3609 7107 10048 13161 32141 33369 35206 36131 38746 44545 47963 48414
	256 346 845 7363 10375 12492 13091 27987 32113 34846 36223 39863 44450 46526 49216
	607 683 954 5473 10617 18484 20018 26971 28190 37592 39069 39740 43575 45676 48149
	244 635 1208 5450 8082 25030 25149 28411 29333 31324 36972 42071 43401 47088 52085
	2841 5514 16122 18061 18199 20340 22525 25022 29914 31732 46415
	7567 22860 23157 24194 24622 29643 31255 32355 36379 38228 51173
	24002 24459 25897 26955 31168 31630 39183 46791 47323 51503 55241
	4817 8291 10219 13991 14318 28549 28836 30491 36884 46310 54625
	8275 9585 11678 37216 38932 45186 46287 48023 48862 53636 56067.

8. (Currently Amended) A reception method, comprising:
decoding a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission method, wherein 
the transmission method includes:
performing LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 3/16,[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 3/16, and
transmitting the generated punctured LDPC code from a transmission device to a reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 0,
the value M1 is 1800,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	853 875 1192 2465 3004 4879 9062 21593 24043 26616 30909 32017 35006 42135 44268 56020
	161 519 1556 3317 6015 14909 15760 21148 30072 32655 33940 34834 43430 44798 51284 52169
	177 999 1683 6976 17610 18152 19591 22312 25036 27303 28584 47608 47749 50216 52322 54007
	981 1000 1625 1630 6933 13217 13956 15319 22642 29483 31921 35465 43602 44250 46505 55678
	1204 1242 1653 3066 6095 16862 20154 21430 23418 26408 30979 34093 41103 48385 54547 55093
	316 1355 1562 2665 5222 6575 18299 19639 24268 30959 37721 47966 48255 51808 53697 56010
	183 219 615 2859 6967 8044 13949 22294 28922 29355 32175 32276 33861 49675 52583 53512
	263 342 1684 7426 14417 20396 27461 30075 33740 36812 38204 38420 41612 43083 45914 56035
	256 870 921 3023 4662 5225 5276 19284 26034 35397 38524 44936 45178 46351 50860 51813
	289 898 1442 9135 10774 13951 14133 19070 21192 27854 32118 43657 43859 43934 52772 53659
	256 690 1324 3582 7066 8507 26854 34507 40768 44943 47952 50512 52080 52872 53733 53773
	238 1037 1388 1929 6395 10653 21299 23085 26467 26836 27834 44924 47310 49393 53742 55883
	976 1217 1469 7718 16449 19465 19983 22386 24762 28308 32395 33589 35997 41034 42118 43799
	265 368 1365 1375 1808 7556 14593 15079 19648 36077 40397 41971 44940 47570 52522 55839
	802 1656 1689 5554 6787 11067 15764 19656 31740 31762 36046 42258 45165 49245 52732 53420
	265 307 1299 2775 6738 22483 26322 27615 30628 34194 38024 38787 46089 48680 49115 51063
	698 747 1241 2898 5218 7964 15358 17928 28069 29537 33641 36103 40207 40701 42823 42929
	70 293 799 16494 16696 20008 21050 23735 34060 34555 35068 37664 45312 47748 50957 52382
	1151 1163 1751 7025 10775 15100 22260 24718 28905 30853 33020 43261 46849 48258 54212 56122
	279 457 775 8025 13383 16978 19254 23110 28197 31454 33060 38532 41429 41621 42149 54927
	494 1130 1351 18525 22446 31344 31582 38324 42396 46010 48804 49241 49379 51987 52296 53133
	177 508 1032 3547 8103 13357 14344 15876 20386 22050 23593 35305 47409 53297 55610 56093
	988 1091 1785 3400 5144 7245 10179 12918 32871 33462 34484 38318 43410 44103 44267 52837
	520 564 1757 12204 16894 17249 21480 21541 23760 28325 36266 40606 46094 48779 55501 56065
	914 943 1111 3641 4232 10215 14134 16582 23445 28767 28862 32260 35952 39907 41846 47553
	466 554 1697 4921 6953 7034 7052 10648 11628 19174 27830 29210 31722 32281 52559 55802
	1135 1273 1408 2599 3618 4903 7210 17368 21014 21287 21926 24070 27741 29801 36137 44272
	524 801 1767 4093 9721 12200 19463 29280 31587 33577 39747 43688 46627 49807 51345 55969
	489 1390 1756 3050 12113 20477 21376 26797 27049 28907 31534 32746 33345 40582 41970 55911
	432 1520 1598 9292 11552 16985 18417 21847 21960 24287 25489 34478 40990 44004 47573 53982
	301 592 849 1944 4128 8341 16783 19249 24983 43892 44041 44474 44942 44959 50738 54935
	118 558 1470 4368 10132 11791 16523 22408 23766 25111 25426 25779 35005 42742 46197 53118
	310 1059 1322 3609 7107 10048 13161 32141 33369 35206 36131 38746 44545 47963 48414
	256 346 845 7363 10375 12492 13091 27987 32113 34846 36223 39863 44450 46526 49216
	607 683 954 5473 10617 18484 20018 26971 28190 37592 39069 39740 43575 45676 48149
	244 635 1208 5450 8082 25030 25149 28411 29333 31324 36972 42071 43401 47088 52085
	2841 5514 16122 18061 18199 20340 22525 25022 29914 31732 46415
	7567 22860 23157 24194 24622 29643 31255 32355 36379 38228 51173
	24002 24459 25897 26955 31168 31630 39183 46791 47323 51503 55241
	4817 8291 10219 13991 14318 28549 28836 30491 36884 46310 54625
	8275 9585 11678 37216 38932 45186 46287 48023 48862 53636 56067.

9. (Currently Amended) A transmission device, comprising:
an encoder configured to:
perform low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L - K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 4/16;[[ and]]
puncture a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 4/16; and
transmit the generated punctured LDPC code from the transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 0,
the value M1 is 1800,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	797 853 885 2412 8763 16966 18074 21725 21923 22276 32414 49532 51711
	39 1096 1305 6276 13449 16227 24628 29368 31384 32207 45115 47748 51161
	44 427 1193 4543 10898 29586 34143 40123 44170 46228 47353 48962 49856
	541 736 844 4479 7200 16262 18160 24649 29159 42952 43829 47067 48307
	95 1342 1783 9131 12031 12989 13202 14244 27356 29527 32789 36795 38709
	494 1203 1652 5475 16812 21005 24490 28736 31487 37840 39565 50301 50448
	1532 1581 1705 10606 12678 17526 28502 35833 44124 47833 49541 51702 51831
	96 185 1188 2754 2775 5499 6292 6895 9799 27158 28509 39985 48544
	749 1007 1624 9110 12545 20317 27165 31146 36658 40218 45870 48593 49397
	1163 1355 1556 4652 6091 6978 8979 14330 25366 27509 27927 33954 51511
	1168 1311 1320 2096 3187 5119 20693 29188 35325 36538 41740 44821 47836
	288 1399 1422 10030 12443 15396 19379 26774 30623 40397 40494 47324 48652
	570 809 1622 8966 13182 24760 25846 37786 38499 41477 47218 49514 51673
	44 208 811 3742 8390 20577 24033 26195 29483 39222 40429 45529 45643
	97 1161 1310 2693 19471 21117 24844 29355 37875 38827 42599 46927 51585
	620 1416 1679 12977 15285 17224 20748 22381 25697 28626 33138 37912 39470
	368 1367 1465 11725 13919 13945 33353 37326 38778 40727 40875 48487 51103
	1427 1519 1736 6497 10328 15345 17776 24008 29435 47926 48682 48686 49250
	23 1169 1460 5251 10379 24722 25285 32822 35089 37814 44950 45474 47146
	32 681 1568 6384 9728 21530 22557 24432 31527 33435 36375 37151 39510
	918 1286 1362 2738 2808 5037 7483 16549 20933 31061 33375 39562 50975
	844 925 1507 8014 14804 15472 22057 31449 32226 32974 34809 41852 50676
	1104 1753 1780 6605 22820 24244 26745 28587 30929 33797 34123 42029 43723
	296 351 1799 9595 9770 15297 17910 19571 20521 35468 38937 48238 50795
	638 760 1027 15495 15806 27803 29165 32046 34804 38592 38949 39457 47996
	676 1548 1687 15931 17206 27071 28999 29312 30437 39081 44646 46366 48245
	164 1436 1470 3335 8452 10611 14735 17314 17457 21853 32068 49268 51360
	673 987 1570 3322 4946 6830 12027 22997 28126 30952 31702 32262 40857
	773 1139 1404 9840 16019 16640 18064 24251 25181 42571 46539 50656 51750
	726 730 1282 9539 10718 15690 27181 28022 29831 32767 40892 45045 51229
	178 355 896 3493 13148 14855 15297 17187 20332 26479 36876 38772 41342
	174 909 992 4685 6611 6649 9973 10846 18348 21866 29851 48524 51503
	256 1273 1407 4650 6765 16547 19484 19834 20323 22294 27570 33457 40893
	27 60 100 1530 9640 11387 12526 16343 17977 24156 29307 43317 51005
	908 1009 1256 15318 24411 27373 28956 29096 37447 40401 45949 47505 50608
	871 1022 1050 2987 11235 11367 14631 18902 19810 40712 41044 44083 50666
	322 663 669 8710 10150 15826 17085 22493 31938 37858 40689 44018 49689
	589 846 1413 2627 4519 7841 15480 24061 40839 41475 41591 46883 50613
	963 1135 1395 1610 5107 10991 17300 20822 21073 23236 30712 39982 42668
	729 792 1696 3391 4018 6677 15323 31211 32245 38603 39662 44737 48810
	274 376 1003 8907 11493 11611 25418 25885 33368 36485 41225 44260 45485
	1174 1245 1412 3510 9590 17010 20708 25956 28271 29603 33362 37097 42952
	813 1030 1452 5147 9859 19468 34863 35407 36002 36716 40288 42835 44337
	211 230 1694 5157 23173 23285 26293 27140 29110 34165 38861 40227 43477
	537 933 1476 2748 5211 5376 14853 16889 18857 20875 22806 29035 29444
	697 709 765 6009 27426 29923 33631 35433 36206 43172 47174 50955
	833 1096 1648 4459 13016 22371 22757 23977 26422 28211 29254 43701
	214 521 895 2147 3200 3525 3561 6699 7730 7845 9000 9570 11204 11446 11570 12462 13469 14396 15475 17540 18804 18944 19321 19550 20001 25062 25567 26342 26709 27146 27392 27428 30782 32176 32956 33240 34420 35150 35263 35879 36407 37210 37393 37420 38892 40202 40583 40665 41816 42558 42720 43063 43442 44348 44378 45052 47033 49514 49845 50084 51647
	7599 9277 13898 16320 19617 28012 30567 42423 43056
	15934 20819 25195 28421 31073 31750 33551 35982 37823
	5377 13795 16639 20686 22150 32586 33922 40431 42255
	3368 14716 15016 20925 23397 25910 28917 36663 40946
	3478 4545 5802 12334 27955 29363 42818 48135 48995.

10. (Currently Amended) A transmission method, comprising:
performing low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 4/16;[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 4/16; and
transmitting the generated punctured LDPC code from a transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 0,
the value M1 is 1800,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	797 853 885 2412 8763 16966 18074 21725 21923 22276 32414 49532 51711
	39 1096 1305 6276 13449 16227 24628 29368 31384 32207 45115 47748 51161
	44 427 1193 4543 10898 29586 34143 40123 44170 46228 47353 48962 49856
	541 736 844 4479 7200 16262 18160 24649 29159 42952 43829 47067 48307
	95 1342 1783 9131 12031 12989 13202 14244 27356 29527 32789 36795 38709
	494 1203 1652 5475 16812 21005 24490 28736 31487 37840 39565 50301 50448
	1532 1581 1705 10606 12678 17526 28502 35833 44124 47833 49541 51702 51831
	96 185 1188 2754 2775 5499 6292 6895 9799 27158 28509 39985 48544
	749 1007 1624 9110 12545 20317 27165 31146 36658 40218 45870 48593 49397
	1163 1355 1556 4652 6091 6978 8979 14330 25366 27509 27927 33954 51511
	1168 1311 1320 2096 3187 5119 20693 29188 35325 36538 41740 44821 47836
	288 1399 1422 10030 12443 15396 19379 26774 30623 40397 40494 47324 48652
	570 809 1622 8966 13182 24760 25846 37786 38499 41477 47218 49514 51673
	44 208 811 3742 8390 20577 24033 26195 29483 39222 40429 45529 45643
	97 1161 1310 2693 19471 21117 24844 29355 37875 38827 42599 46927 51585
	620 1416 1679 12977 15285 17224 20748 22381 25697 28626 33138 37912 39470
	368 1367 1465 11725 13919 13945 33353 37326 38778 40727 40875 48487 51103
	1427 1519 1736 6497 10328 15345 17776 24008 29435 47926 48682 48686 49250
	23 1169 1460 5251 10379 24722 25285 32822 35089 37814 44950 45474 47146
	32 681 1568 6384 9728 21530 22557 24432 31527 33435 36375 37151 39510
	918 1286 1362 2738 2808 5037 7483 16549 20933 31061 33375 39562 50975
	844 925 1507 8014 14804 15472 22057 31449 32226 32974 34809 41852 50676
	1104 1753 1780 6605 22820 24244 26745 28587 30929 33797 34123 42029 43723
	296 351 1799 9595 9770 15297 17910 19571 20521 35468 38937 48238 50795
	638 760 1027 15495 15806 27803 29165 32046 34804 38592 38949 39457 47996
	676 1548 1687 15931 17206 27071 28999 29312 30437 39081 44646 46366 48245
	164 1436 1470 3335 8452 10611 14735 17314 17457 21853 32068 49268 51360
	673 987 1570 3322 4946 6830 12027 22997 28126 30952 31702 32262 40857
	773 1139 1404 9840 16019 16640 18064 24251 25181 42571 46539 50656 51750
	726 730 1282 9539 10718 15690 27181 28022 29831 32767 40892 45045 51229
	178 355 896 3493 13148 14855 15297 17187 20332 26479 36876 38772 41342
	174 909 992 4685 6611 6649 9973 10846 18348 21866 29851 48524 51503
	256 1273 1407 4650 6765 16547 19484 19834 20323 22294 27570 33457 40893
	27 60 100 1530 9640 11387 12526 16343 17977 24156 29307 43317 51005
	908 1009 1256 15318 24411 27373 28956 29096 37447 40401 45949 47505 50608
	871 1022 1050 2987 11235 11367 14631 18902 19810 40712 41044 44083 50666
	322 663 669 8710 10150 15826 17085 22493 31938 37858 40689 44018 49689
	589 846 1413 2627 4519 7841 15480 24061 40839 41475 41591 46883 50613
	963 1135 1395 1610 5107 10991 17300 20822 21073 23236 30712 39982 42668
	729 792 1696 3391 4018 6677 15323 31211 32245 38603 39662 44737 48810
	274 376 1003 8907 11493 11611 25418 25885 33368 36485 41225 44260 45485
	1174 1245 1412 3510 9590 17010 20708 25956 28271 29603 33362 37097 42952
	813 1030 1452 5147 9859 19468 34863 35407 36002 36716 40288 42835 44337
	211 230 1694 5157 23173 23285 26293 27140 29110 34165 38861 40227 43477
	537 933 1476 2748 5211 5376 14853 16889 18857 20875 22806 29035 29444
	697 709 765 6009 27426 29923 33631 35433 36206 43172 47174 50955
	833 1096 1648 4459 13016 22371 22757 23977 26422 28211 29254 43701
	214 521 895 2147 3200 3525 3561 6699 7730 7845 9000 9570 11204 11446 11570 12462 13469 14396 15475 17540 18804 18944 19321 19550 20001 25062 25567 26342 26709 27146 27392 27428 30782 32176 32956 33240 34420 35150 35263 35879 36407 37210 37393 37420 38892 40202 40583 40665 41816 42558 42720 43063 43442 44348 44378 45052 47033 49514 49845 50084 51647
	7599 9277 13898 16320 19617 28012 30567 42423 43056
	15934 20819 25195 28421 31073 31750 33551 35982 37823
	5377 13795 16639 20686 22150 32586 33922 40431 42255
	3368 14716 15016 20925 23397 25910 28917 36663 40946
	3478 4545 5802 12334 27955 29363 42818 48135 48995.

11. (Currently Amended) A reception device, comprising:
a decoder configured to decode a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission device, wherein
the transmission device:
performs LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 4/16,[[ and]]
punctures a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 4/16, and
transmits the generated punctured LDPC code from the transmission device to the reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 0,
the value M1 is 1800,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	797 853 885 2412 8763 16966 18074 21725 21923 22276 32414 49532 51711
	39 1096 1305 6276 13449 16227 24628 29368 31384 32207 45115 47748 51161
	44 427 1193 4543 10898 29586 34143 40123 44170 46228 47353 48962 49856
	541 736 844 4479 7200 16262 18160 24649 29159 42952 43829 47067 48307
	95 1342 1783 9131 12031 12989 13202 14244 27356 29527 32789 36795 38709
	494 1203 1652 5475 16812 21005 24490 28736 31487 37840 39565 50301 50448
	1532 1581 1705 10606 12678 17526 28502 35833 44124 47833 49541 51702 51831
	96 185 1188 2754 2775 5499 6292 6895 9799 27158 28509 39985 48544
	749 1007 1624 9110 12545 20317 27165 31146 36658 40218 45870 48593 49397
	1163 1355 1556 4652 6091 6978 8979 14330 25366 27509 27927 33954 51511
	1168 1311 1320 2096 3187 5119 20693 29188 35325 36538 41740 44821 47836
	288 1399 1422 10030 12443 15396 19379 26774 30623 40397 40494 47324 48652
	570 809 1622 8966 13182 24760 25846 37786 38499 41477 47218 49514 51673
	44 208 811 3742 8390 20577 24033 26195 29483 39222 40429 45529 45643
	97 1161 1310 2693 19471 21117 24844 29355 37875 38827 42599 46927 51585
	620 1416 1679 12977 15285 17224 20748 22381 25697 28626 33138 37912 39470
	368 1367 1465 11725 13919 13945 33353 37326 38778 40727 40875 48487 51103
	1427 1519 1736 6497 10328 15345 17776 24008 29435 47926 48682 48686 49250
	23 1169 1460 5251 10379 24722 25285 32822 35089 37814 44950 45474 47146
	32 681 1568 6384 9728 21530 22557 24432 31527 33435 36375 37151 39510
	918 1286 1362 2738 2808 5037 7483 16549 20933 31061 33375 39562 50975
	844 925 1507 8014 14804 15472 22057 31449 32226 32974 34809 41852 50676
	1104 1753 1780 6605 22820 24244 26745 28587 30929 33797 34123 42029 43723
	296 351 1799 9595 9770 15297 17910 19571 20521 35468 38937 48238 50795
	638 760 1027 15495 15806 27803 29165 32046 34804 38592 38949 39457 47996
	676 1548 1687 15931 17206 27071 28999 29312 30437 39081 44646 46366 48245
	164 1436 1470 3335 8452 10611 14735 17314 17457 21853 32068 49268 51360
	673 987 1570 3322 4946 6830 12027 22997 28126 30952 31702 32262 40857
	773 1139 1404 9840 16019 16640 18064 24251 25181 42571 46539 50656 51750
	726 730 1282 9539 10718 15690 27181 28022 29831 32767 40892 45045 51229
	178 355 896 3493 13148 14855 15297 17187 20332 26479 36876 38772 41342
	174 909 992 4685 6611 6649 9973 10846 18348 21866 29851 48524 51503
	256 1273 1407 4650 6765 16547 19484 19834 20323 22294 27570 33457 40893
	27 60 100 1530 9640 11387 12526 16343 17977 24156 29307 43317 51005
	908 1009 1256 15318 24411 27373 28956 29096 37447 40401 45949 47505 50608
	871 1022 1050 2987 11235 11367 14631 18902 19810 40712 41044 44083 50666
	322 663 669 8710 10150 15826 17085 22493 31938 37858 40689 44018 49689
	589 846 1413 2627 4519 7841 15480 24061 40839 41475 41591 46883 50613
	963 1135 1395 1610 5107 10991 17300 20822 21073 23236 30712 39982 42668
	729 792 1696 3391 4018 6677 15323 31211 32245 38603 39662 44737 48810
	274 376 1003 8907 11493 11611 25418 25885 33368 36485 41225 44260 45485
	1174 1245 1412 3510 9590 17010 20708 25956 28271 29603 33362 37097 42952
	813 1030 1452 5147 9859 19468 34863 35407 36002 36716 40288 42835 44337
	211 230 1694 5157 23173 23285 26293 27140 29110 34165 38861 40227 43477
	537 933 1476 2748 5211 5376 14853 16889 18857 20875 22806 29035 29444
	697 709 765 6009 27426 29923 33631 35433 36206 43172 47174 50955
	833 1096 1648 4459 13016 22371 22757 23977 26422 28211 29254 43701
	214 521 895 2147 3200 3525 3561 6699 7730 7845 9000 9570 11204 11446 11570 12462 13469 14396 15475 17540 18804 18944 19321 19550 20001 25062 25567 26342 26709 27146 27392 27428 30782 32176 32956 33240 34420 35150 35263 35879 36407 37210 37393 37420 38892 40202 40583 40665 41816 42558 42720 43063 43442 44348 44378 45052 47033 49514 49845 50084 51647
	7599 9277 13898 16320 19617 28012 30567 42423 43056
	15934 20819 25195 28421 31073 31750 33551 35982 37823
	5377 13795 16639 20686 22150 32586 33922 40431 42255
	3368 14716 15016 20925 23397 25910 28917 36663 40946
	3478 4545 5802 12334 27955 29363 42818 48135 48995.

12. (Currently Amended) A reception method, comprising:
decoding a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission method, wherein
the transmission method includes:
performing LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 4/16,[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 4/16, and
transmitting the generated punctured LDPC code from a transmission device to a reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 0,
the value M1 is 1800,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	797 853 885 2412 8763 16966 18074 21725 21923 22276 32414 49532 51711
	39 1096 1305 6276 13449 16227 24628 29368 31384 32207 45115 47748 51161
	44 427 1193 4543 10898 29586 34143 40123 44170 46228 47353 48962 49856
	541 736 844 4479 7200 16262 18160 24649 29159 42952 43829 47067 48307
	95 1342 1783 9131 12031 12989 13202 14244 27356 29527 32789 36795 38709
	494 1203 1652 5475 16812 21005 24490 28736 31487 37840 39565 50301 50448
	1532 1581 1705 10606 12678 17526 28502 35833 44124 47833 49541 51702 51831
	96 185 1188 2754 2775 5499 6292 6895 9799 27158 28509 39985 48544
	749 1007 1624 9110 12545 20317 27165 31146 36658 40218 45870 48593 49397
	1163 1355 1556 4652 6091 6978 8979 14330 25366 27509 27927 33954 51511
	1168 1311 1320 2096 3187 5119 20693 29188 35325 36538 41740 44821 47836
	288 1399 1422 10030 12443 15396 19379 26774 30623 40397 40494 47324 48652
	570 809 1622 8966 13182 24760 25846 37786 38499 41477 47218 49514 51673
	44 208 811 3742 8390 20577 24033 26195 29483 39222 40429 45529 45643
	97 1161 1310 2693 19471 21117 24844 29355 37875 38827 42599 46927 51585
	620 1416 1679 12977 15285 17224 20748 22381 25697 28626 33138 37912 39470
	368 1367 1465 11725 13919 13945 33353 37326 38778 40727 40875 48487 51103
	1427 1519 1736 6497 10328 15345 17776 24008 29435 47926 48682 48686 49250
	23 1169 1460 5251 10379 24722 25285 32822 35089 37814 44950 45474 47146
	32 681 1568 6384 9728 21530 22557 24432 31527 33435 36375 37151 39510
	918 1286 1362 2738 2808 5037 7483 16549 20933 31061 33375 39562 50975
	844 925 1507 8014 14804 15472 22057 31449 32226 32974 34809 41852 50676
	1104 1753 1780 6605 22820 24244 26745 28587 30929 33797 34123 42029 43723
	296 351 1799 9595 9770 15297 17910 19571 20521 35468 38937 48238 50795
	638 760 1027 15495 15806 27803 29165 32046 34804 38592 38949 39457 47996
	676 1548 1687 15931 17206 27071 28999 29312 30437 39081 44646 46366 48245
	164 1436 1470 3335 8452 10611 14735 17314 17457 21853 32068 49268 51360
	673 987 1570 3322 4946 6830 12027 22997 28126 30952 31702 32262 40857
	773 1139 1404 9840 16019 16640 18064 24251 25181 42571 46539 50656 51750
	726 730 1282 9539 10718 15690 27181 28022 29831 32767 40892 45045 51229
	178 355 896 3493 13148 14855 15297 17187 20332 26479 36876 38772 41342
	174 909 992 4685 6611 6649 9973 10846 18348 21866 29851 48524 51503
	256 1273 1407 4650 6765 16547 19484 19834 20323 22294 27570 33457 40893
	27 60 100 1530 9640 11387 12526 16343 17977 24156 29307 43317 51005
	908 1009 1256 15318 24411 27373 28956 29096 37447 40401 45949 47505 50608
	871 1022 1050 2987 11235 11367 14631 18902 19810 40712 41044 44083 50666
	322 663 669 8710 10150 15826 17085 22493 31938 37858 40689 44018 49689
	589 846 1413 2627 4519 7841 15480 24061 40839 41475 41591 46883 50613
	963 1135 1395 1610 5107 10991 17300 20822 21073 23236 30712 39982 42668
	729 792 1696 3391 4018 6677 15323 31211 32245 38603 39662 44737 48810
	274 376 1003 8907 11493 11611 25418 25885 33368 36485 41225 44260 45485
	1174 1245 1412 3510 9590 17010 20708 25956 28271 29603 33362 37097 42952
	813 1030 1452 5147 9859 19468 34863 35407 36002 36716 40288 42835 44337
	211 230 1694 5157 23173 23285 26293 27140 29110 34165 38861 40227 43477
	537 933 1476 2748 5211 5376 14853 16889 18857 20875 22806 29035 29444
	697 709 765 6009 27426 29923 33631 35433 36206 43172 47174 50955
	833 1096 1648 4459 13016 22371 22757 23977 26422 28211 29254 43701
	214 521 895 2147 3200 3525 3561 6699 7730 7845 9000 9570 11204 11446 11570 12462 13469 14396 15475 17540 18804 18944 19321 19550 20001 25062 25567 26342 26709 27146 27392 27428 30782 32176 32956 33240 34420 35150 35263 35879 36407 37210 37393 37420 38892 40202 40583 40665 41816 42558 42720 43063 43442 44348 44378 45052 47033 49514 49845 50084 51647
	7599 9277 13898 16320 19617 28012 30567 42423 43056
	15934 20819 25195 28421 31073 31750 33551 35982 37823
	5377 13795 16639 20686 22150 32586 33922 40431 42255
	3368 14716 15016 20925 23397 25910 28917 36663 40946
	3478 4545 5802 12334 27955 29363 42818 48135 48995.

13. (Currently Amended) A transmission device, comprising:
an encoder configured to:
perform low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 5/16;[[ and]]
puncture a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 5/16; and
transmit the generated punctured LDPC code from the transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 1800,
the value M1 is 3600,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1500 1594 4158 4611 4621 9708 14082 14260 16777 17457 21985 22308 23963 24554 25344 27485 27516 28008 30174 30625 31378 31525 35873 36202 45585 47150 47845 49311
	851 2755 5753 8521 10162 12036 16914 17857 18538 22342 24470 28199 33144 34233 35459 35506 38894 39300 41198 41995 42243 43310 44187 44969 46306 46719 47907 48844
	803 828 7874 8667 12187 15086 16097 20436 21143 22142 27188 29052 30895 30927 30963 31563 34591 35419 36521 38142 38825 42538 43514 44432 45634 47807 47953
	3442 3596 4211 4790 5276 5379 6950 8256 10939 13398 13563 13720 18074 22070 22760 26767 27057 28054 29148 33155 33760 38500 42760 44861 45653 46507 48695
	1337 3179 3936 4019 4207 4915 5953 6200 7596 10085 10241 15048 16788 25083 27412 27478 28623 33014 33168 33296 34087 35922 36818 38225 40169 41762 46370
	230 2417 2466 10915 19279 39243 39762 42664 45750
	595 1792 2788 16000 19698 28701 38882 45250 46449
	764 1619 2243 10130 25528 38421 44789 45032 48064
	779 1651 3431 4707 8887 24180 36687 37770 39583
	136 1352 3105 9580 25493 28929 29003 43731 44941
	0 2147 3434 4402 19742 21221 37419 46590 49082
	1658 1953 2935 17606 21613 29311 33878 46163 47126
	804 1362 2596 15920 25368 28032 32218 37251 38385
	733 3180 3549 12710 14684 32429 36039 39164 47531
	807 2668 2811 23227 39984 42091 45708 46426 47788
	1142 3373 3414 4219 7793 11379 15389 28832 32362
	246 2670 3141 11465 24513 25038 31936 36501 45021
	1365 2399 3107 4460 24713 30758 32422 38041 43379
	323 578 1392 22591 26966 35332 35884 36454 38254
	24 78 229 8741 17149 21008 30309 32441 38141
	587 1595 3531 9258 15476 30673 33744 41847 44930
	980 2136 2883 18306 22032 31618 33154 45208 48127
	1518 1796 2304 7939 24330 29552 33426 39907 41568
	599 681 3597 10689 10811 19776 20651 34661 46473
	970 1152 2675 13311 15762 16363 26575 37047 48249
	1872 1968 2620 16207 31197 33577 37990 42868 45881
	1105 1351 3374 28454 28667 37692 42083 46115
	1019 1816 3153 7354 14190 15535 29787 40081
	114 1127 3412 17706 21953 31166 48855 49247
	411 1346 2860 6474 12912 28627 30225 31396
	109 1895 2803 8192 22957 30924 32515 39258
	1067 1547 3218 10928 18459 24102 24958 48228
	1022 2939 3593 16210 20143 22128 36148 48748
	1826 2281 3110 10706 11745 27544 29705 32385
	165 1794 3038 13953 15929 20587 35639 37360
	122 1107 1776 7992 15442 26707 28761 39718
	344 1449 2018 7930 11023 11967 18210 48998
	203 2541 3360 6249 8145 10115 16796 19830 39389 39409
	1333 1476 1855 4261 5127 16893 20060 23938 25433 32522
	1972 3154 3539 10244 10601 12317 18404 29191 35539 41261
	1621 1817 3280 15943 26444 28455 28595 29822 38852 48190
	2048 2565 2660 4707 12386 15311 19315 20091 24908 37754
	2825 3043 3516 9940 11806 11981 20375 20597 22471 31060
	2597 2792 3444 11226 16387 17531 18473 25142 39461 42139
	439 2788 3511 3684 5549 16067 23077 39829 39920 44862
	1076 2271 2797 6573 12043 17816 20967 21726 23200 38056
	553 2080 2948 5535 16026 22119 23794 37157 46602 46720
	112 2115 3084 8090 10494 13165 29078 31417 33314 39595
	2275 2449 3058 10121 12474 12563 25072 25610 39483 43489
	741 2186 2270 5146 10831 17517 20875 29107 35695 41244
	1693 1902 2907 6756 10924 18965 24040 33793 41089 42464
	2469 2514 2769 6664 8813 8938 19741 23113 34293 45892
	1761 2326 2998 17255 23220 26747 28416 37450 38574 41110
	1083 1375 1867 4468 6706 6899 15494 19170 28463 28858
	1394 1412 1510 7439 27005 29288 32683 34307 34607 45091
	2477 2978 3539 22378 23848 24738 28734 31460 41873 45398
	191 803 1500 9030 14071 26093 26432 27827 35890 47458
	556 2942 3114 10130 11981 33368 34732 42472 47188 47655
	425 2875 2946 16084 19184 26801 27069 27090 31317 34103
	121 1674 3258 5208 13340 26019 37492 38723 40779 49200
	3968 7741 12550 32061
	17972 19666 20231 33590
	9086 34375 41691 42567
	12168 14189 15095 49129
	19291 26450 29950 39068
	19852 25195 35124 36192
	10447 32405 36184 40786
	8911 19949 27496 41273
	14679 16883 20951 29727
	30296 32681 34757 36501.

14. (Currently Amended) A transmission method, comprising:
performing low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 5/16;[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 5/16; and
transmitting the generated punctured LDPC code from a transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 1800,
the value M1 is 3600,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1500 1594 4158 4611 4621 9708 14082 14260 16777 17457 21985 22308 23963 24554 25344 27485 27516 28008 30174 30625 31378 31525 35873 36202 45585 47150 47845 49311
	851 2755 5753 8521 10162 12036 16914 17857 18538 22342 24470 28199 33144 34233 35459 35506 38894 39300 41198 41995 42243 43310 44187 44969 46306 46719 47907 48844
	803 828 7874 8667 12187 15086 16097 20436 21143 22142 27188 29052 30895 30927 30963 31563 34591 35419 36521 38142 38825 42538 43514 44432 45634 47807 47953
	3442 3596 4211 4790 5276 5379 6950 8256 10939 13398 13563 13720 18074 22070 22760 26767 27057 28054 29148 33155 33760 38500 42760 44861 45653 46507 48695
	1337 3179 3936 4019 4207 4915 5953 6200 7596 10085 10241 15048 16788 25083 27412 27478 28623 33014 33168 33296 34087 35922 36818 38225 40169 41762 46370
	230 2417 2466 10915 19279 39243 39762 42664 45750
	595 1792 2788 16000 19698 28701 38882 45250 46449
	764 1619 2243 10130 25528 38421 44789 45032 48064
	779 1651 3431 4707 8887 24180 36687 37770 39583
	136 1352 3105 9580 25493 28929 29003 43731 44941
	0 2147 3434 4402 19742 21221 37419 46590 49082
	1658 1953 2935 17606 21613 29311 33878 46163 47126
	804 1362 2596 15920 25368 28032 32218 37251 38385
	733 3180 3549 12710 14684 32429 36039 39164 47531
	807 2668 2811 23227 39984 42091 45708 46426 47788
	1142 3373 3414 4219 7793 11379 15389 28832 32362
	246 2670 3141 11465 24513 25038 31936 36501 45021
	1365 2399 3107 4460 24713 30758 32422 38041 43379
	323 578 1392 22591 26966 35332 35884 36454 38254
	24 78 229 8741 17149 21008 30309 32441 38141
	587 1595 3531 9258 15476 30673 33744 41847 44930
	980 2136 2883 18306 22032 31618 33154 45208 48127
	1518 1796 2304 7939 24330 29552 33426 39907 41568
	599 681 3597 10689 10811 19776 20651 34661 46473
	970 1152 2675 13311 15762 16363 26575 37047 48249
	1872 1968 2620 16207 31197 33577 37990 42868 45881
	1105 1351 3374 28454 28667 37692 42083 46115
	1019 1816 3153 7354 14190 15535 29787 40081
	114 1127 3412 17706 21953 31166 48855 49247
	411 1346 2860 6474 12912 28627 30225 31396
	109 1895 2803 8192 22957 30924 32515 39258
	1067 1547 3218 10928 18459 24102 24958 48228
	1022 2939 3593 16210 20143 22128 36148 48748
	1826 2281 3110 10706 11745 27544 29705 32385
	165 1794 3038 13953 15929 20587 35639 37360
	122 1107 1776 7992 15442 26707 28761 39718
	344 1449 2018 7930 11023 11967 18210 48998
	203 2541 3360 6249 8145 10115 16796 19830 39389 39409
	1333 1476 1855 4261 5127 16893 20060 23938 25433 32522
	1972 3154 3539 10244 10601 12317 18404 29191 35539 41261
	1621 1817 3280 15943 26444 28455 28595 29822 38852 48190
	2048 2565 2660 4707 12386 15311 19315 20091 24908 37754
	2825 3043 3516 9940 11806 11981 20375 20597 22471 31060
	2597 2792 3444 11226 16387 17531 18473 25142 39461 42139
	439 2788 3511 3684 5549 16067 23077 39829 39920 44862
	1076 2271 2797 6573 12043 17816 20967 21726 23200 38056
	553 2080 2948 5535 16026 22119 23794 37157 46602 46720
	112 2115 3084 8090 10494 13165 29078 31417 33314 39595
	2275 2449 3058 10121 12474 12563 25072 25610 39483 43489
	741 2186 2270 5146 10831 17517 20875 29107 35695 41244
	1693 1902 2907 6756 10924 18965 24040 33793 41089 42464
	2469 2514 2769 6664 8813 8938 19741 23113 34293 45892
	1761 2326 2998 17255 23220 26747 28416 37450 38574 41110
	1083 1375 1867 4468 6706 6899 15494 19170 28463 28858
	1394 1412 1510 7439 27005 29288 32683 34307 34607 45091
	2477 2978 3539 22378 23848 24738 28734 31460 41873 45398
	191 803 1500 9030 14071 26093 26432 27827 35890 47458
	556 2942 3114 10130 11981 33368 34732 42472 47188 47655
	425 2875 2946 16084 19184 26801 27069 27090 31317 34103
	121 1674 3258 5208 13340 26019 37492 38723 40779 49200
	3968 7741 12550 32061
	17972 19666 20231 33590
	9086 34375 41691 42567
	12168 14189 15095 49129
	19291 26450 29950 39068
	19852 25195 35124 36192
	10447 32405 36184 40786
	8911 19949 27496 41273
	14679 16883 20951 29727
	30296 32681 34757 36501.

15. (Currently Amended) A reception device, comprising:
a decoder configured to decode a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission device, wherein
the transmission device:
performs LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 5/16,[[ and]]
punctures a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 5/16, and
transmits the generated punctured LDPC code from the transmission device to the reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 1800,
the value M1 is 3600,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1500 1594 4158 4611 4621 9708 14082 14260 16777 17457 21985 22308 23963 24554 25344 27485 27516 28008 30174 30625 31378 31525 35873 36202 45585 47150 47845 49311
	851 2755 5753 8521 10162 12036 16914 17857 18538 22342 24470 28199 33144 34233 35459 35506 38894 39300 41198 41995 42243 43310 44187 44969 46306 46719 47907 48844
	803 828 7874 8667 12187 15086 16097 20436 21143 22142 27188 29052 30895 30927 30963 31563 34591 35419 36521 38142 38825 42538 43514 44432 45634 47807 47953
	3442 3596 4211 4790 5276 5379 6950 8256 10939 13398 13563 13720 18074 22070 22760 26767 27057 28054 29148 33155 33760 38500 42760 44861 45653 46507 48695
	1337 3179 3936 4019 4207 4915 5953 6200 7596 10085 10241 15048 16788 25083 27412 27478 28623 33014 33168 33296 34087 35922 36818 38225 40169 41762 46370
	230 2417 2466 10915 19279 39243 39762 42664 45750
	595 1792 2788 16000 19698 28701 38882 45250 46449
	764 1619 2243 10130 25528 38421 44789 45032 48064
	779 1651 3431 4707 8887 24180 36687 37770 39583
	136 1352 3105 9580 25493 28929 29003 43731 44941
	0 2147 3434 4402 19742 21221 37419 46590 49082
	1658 1953 2935 17606 21613 29311 33878 46163 47126
	804 1362 2596 15920 25368 28032 32218 37251 38385
	733 3180 3549 12710 14684 32429 36039 39164 47531
	807 2668 2811 23227 39984 42091 45708 46426 47788
	1142 3373 3414 4219 7793 11379 15389 28832 32362
	246 2670 3141 11465 24513 25038 31936 36501 45021
	1365 2399 3107 4460 24713 30758 32422 38041 43379
	323 578 1392 22591 26966 35332 35884 36454 38254
	24 78 229 8741 17149 21008 30309 32441 38141
	587 1595 3531 9258 15476 30673 33744 41847 44930
	980 2136 2883 18306 22032 31618 33154 45208 48127
	1518 1796 2304 7939 24330 29552 33426 39907 41568
	599 681 3597 10689 10811 19776 20651 34661 46473
	970 1152 2675 13311 15762 16363 26575 37047 48249
	1872 1968 2620 16207 31197 33577 37990 42868 45881
	1105 1351 3374 28454 28667 37692 42083 46115
	1019 1816 3153 7354 14190 15535 29787 40081
	114 1127 3412 17706 21953 31166 48855 49247
	411 1346 2860 6474 12912 28627 30225 31396
	109 1895 2803 8192 22957 30924 32515 39258
	1067 1547 3218 10928 18459 24102 24958 48228
	1022 2939 3593 16210 20143 22128 36148 48748
	1826 2281 3110 10706 11745 27544 29705 32385
	165 1794 3038 13953 15929 20587 35639 37360
	122 1107 1776 7992 15442 26707 28761 39718
	344 1449 2018 7930 11023 11967 18210 48998
	203 2541 3360 6249 8145 10115 16796 19830 39389 39409
	1333 1476 1855 4261 5127 16893 20060 23938 25433 32522
	1972 3154 3539 10244 10601 12317 18404 29191 35539 41261
	1621 1817 3280 15943 26444 28455 28595 29822 38852 48190
	2048 2565 2660 4707 12386 15311 19315 20091 24908 37754
	2825 3043 3516 9940 11806 11981 20375 20597 22471 31060
	2597 2792 3444 11226 16387 17531 18473 25142 39461 42139
	439 2788 3511 3684 5549 16067 23077 39829 39920 44862
	1076 2271 2797 6573 12043 17816 20967 21726 23200 38056
	553 2080 2948 5535 16026 22119 23794 37157 46602 46720
	112 2115 3084 8090 10494 13165 29078 31417 33314 39595
	2275 2449 3058 10121 12474 12563 25072 25610 39483 43489
	741 2186 2270 5146 10831 17517 20875 29107 35695 41244
	1693 1902 2907 6756 10924 18965 24040 33793 41089 42464
	2469 2514 2769 6664 8813 8938 19741 23113 34293 45892
	1761 2326 2998 17255 23220 26747 28416 37450 38574 41110
	1083 1375 1867 4468 6706 6899 15494 19170 28463 28858
	1394 1412 1510 7439 27005 29288 32683 34307 34607 45091
	2477 2978 3539 22378 23848 24738 28734 31460 41873 45398
	191 803 1500 9030 14071 26093 26432 27827 35890 47458
	556 2942 3114 10130 11981 33368 34732 42472 47188 47655
	425 2875 2946 16084 19184 26801 27069 27090 31317 34103
	121 1674 3258 5208 13340 26019 37492 38723 40779 49200
	3968 7741 12550 32061
	17972 19666 20231 33590
	9086 34375 41691 42567
	12168 14189 15095 49129
	19291 26450 29950 39068
	19852 25195 35124 36192
	10447 32405 36184 40786
	8911 19949 27496 41273
	14679 16883 20951 29727
	30296 32681 34757 36501.

16. (Currently Amended) A reception method, comprising:
decoding a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission method, wherein
the transmission method includes:
performing LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 5/16,[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 5/16, and
transmitting the generated punctured LDPC code from a transmission device to a reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 1800,
the value M1 is 3600,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1500 1594 4158 4611 4621 9708 14082 14260 16777 17457 21985 22308 23963 24554 25344 27485 27516 28008 30174 30625 31378 31525 35873 36202 45585 47150 47845 49311
	851 2755 5753 8521 10162 12036 16914 17857 18538 22342 24470 28199 33144 34233 35459 35506 38894 39300 41198 41995 42243 43310 44187 44969 46306 46719 47907 48844
	803 828 7874 8667 12187 15086 16097 20436 21143 22142 27188 29052 30895 30927 30963 31563 34591 35419 36521 38142 38825 42538 43514 44432 45634 47807 47953
	3442 3596 4211 4790 5276 5379 6950 8256 10939 13398 13563 13720 18074 22070 22760 26767 27057 28054 29148 33155 33760 38500 42760 44861 45653 46507 48695
	1337 3179 3936 4019 4207 4915 5953 6200 7596 10085 10241 15048 16788 25083 27412 27478 28623 33014 33168 33296 34087 35922 36818 38225 40169 41762 46370
	230 2417 2466 10915 19279 39243 39762 42664 45750
	595 1792 2788 16000 19698 28701 38882 45250 46449
	764 1619 2243 10130 25528 38421 44789 45032 48064
	779 1651 3431 4707 8887 24180 36687 37770 39583
	136 1352 3105 9580 25493 28929 29003 43731 44941
	0 2147 3434 4402 19742 21221 37419 46590 49082
	1658 1953 2935 17606 21613 29311 33878 46163 47126
	804 1362 2596 15920 25368 28032 32218 37251 38385
	733 3180 3549 12710 14684 32429 36039 39164 47531
	807 2668 2811 23227 39984 42091 45708 46426 47788
	1142 3373 3414 4219 7793 11379 15389 28832 32362
	246 2670 3141 11465 24513 25038 31936 36501 45021
	1365 2399 3107 4460 24713 30758 32422 38041 43379
	323 578 1392 22591 26966 35332 35884 36454 38254
	24 78 229 8741 17149 21008 30309 32441 38141
	587 1595 3531 9258 15476 30673 33744 41847 44930
	980 2136 2883 18306 22032 31618 33154 45208 48127
	1518 1796 2304 7939 24330 29552 33426 39907 41568
	599 681 3597 10689 10811 19776 20651 34661 46473
	970 1152 2675 13311 15762 16363 26575 37047 48249
	1872 1968 2620 16207 31197 33577 37990 42868 45881
	1105 1351 3374 28454 28667 37692 42083 46115
	1019 1816 3153 7354 14190 15535 29787 40081
	114 1127 3412 17706 21953 31166 48855 49247
	411 1346 2860 6474 12912 28627 30225 31396
	109 1895 2803 8192 22957 30924 32515 39258
	1067 1547 3218 10928 18459 24102 24958 48228
	1022 2939 3593 16210 20143 22128 36148 48748
	1826 2281 3110 10706 11745 27544 29705 32385
	165 1794 3038 13953 15929 20587 35639 37360
	122 1107 1776 7992 15442 26707 28761 39718
	344 1449 2018 7930 11023 11967 18210 48998
	203 2541 3360 6249 8145 10115 16796 19830 39389 39409
	1333 1476 1855 4261 5127 16893 20060 23938 25433 32522
	1972 3154 3539 10244 10601 12317 18404 29191 35539 41261
	1621 1817 3280 15943 26444 28455 28595 29822 38852 48190
	2048 2565 2660 4707 12386 15311 19315 20091 24908 37754
	2825 3043 3516 9940 11806 11981 20375 20597 22471 31060
	2597 2792 3444 11226 16387 17531 18473 25142 39461 42139
	439 2788 3511 3684 5549 16067 23077 39829 39920 44862
	1076 2271 2797 6573 12043 17816 20967 21726 23200 38056
	553 2080 2948 5535 16026 22119 23794 37157 46602 46720
	112 2115 3084 8090 10494 13165 29078 31417 33314 39595
	2275 2449 3058 10121 12474 12563 25072 25610 39483 43489
	741 2186 2270 5146 10831 17517 20875 29107 35695 41244
	1693 1902 2907 6756 10924 18965 24040 33793 41089 42464
	2469 2514 2769 6664 8813 8938 19741 23113 34293 45892
	1761 2326 2998 17255 23220 26747 28416 37450 38574 41110
	1083 1375 1867 4468 6706 6899 15494 19170 28463 28858
	1394 1412 1510 7439 27005 29288 32683 34307 34607 45091
	2477 2978 3539 22378 23848 24738 28734 31460 41873 45398
	191 803 1500 9030 14071 26093 26432 27827 35890 47458
	556 2942 3114 10130 11981 33368 34732 42472 47188 47655
	425 2875 2946 16084 19184 26801 27069 27090 31317 34103
	121 1674 3258 5208 13340 26019 37492 38723 40779 49200
	3968 7741 12550 32061
	17972 19666 20231 33590
	9086 34375 41691 42567
	12168 14189 15095 49129
	19291 26450 29950 39068
	19852 25195 35124 36192
	10447 32405 36184 40786
	8911 19949 27496 41273
	14679 16883 20951 29727
	30296 32681 34757 36501.

17. (Currently Amended) A transmission device, comprising:
an encoder configured to:
perform low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L - K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 6/16;[[ and]]
puncture a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 6/16; and
transmit the generated punctured LDPC code from the transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 1800,
the value M1 is 3600,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1594 1610 4443 4633 4971 5913 7301 7706 13474 16147 16681 17638 20084 20205 20247 20540 22484 27085 28185 29116 31096 33068 41272 41610 43034
	1883 2386 4525 5861 6762 8505 10987 11467 13389 15284 15934 22445 22893 24837 26162 26697 29883 30925 35299 38596 38645 41614 42730 43699 44169
	1048 1205 7615 12049 12746 13032 13602 14263 14911 15606 21519 26057 26528 28217 28266 29323 31302 32457 32579 34903 35105 36007 40006 43828 44649
	1621 1937 3806 4192 4345 4436 4464 5013 7744 9969 10235 10276 10910 12816 16020 17524 20323 30904 31663 35163 35398 35957 39093 42657 44993
	49 1822 3711 3892 4990 10239 12492 18990 19520 21406 24318 24612 25751 26767 30148 31680 32384 33296 34983 35934 38715 40286 42291 42485 42998
	220 302 3574 5681 9506 24907 31216 34098 36706
	26 88 1979 6254 17793 31399 31963 38968 41759
	571 2797 2843 10391 18284 24224 26323 35575 43222
	2778 2865 3374 13146 22196 23479 29472 40894 43961
	513 2641 3267 12546 22339 22592 33324 37388 43058
	89 416 2750 8737 9111 19495 26529 35507 39319
	1522 1795 3155 3952 19544 28293 40910 43137 44782
	68 1271 2663 22635 26043 31010 37397 42214 42940
	1102 1410 2026 14095 14851 19343 23303 25716 33443
	2257 2649 2734 13712 40173 42230 42240 43221 44414
	714 2565 2880 4450 12908 34192 35997 36455 40728
	1546 3319 3372 7492 10636 16725 26425 42426 42880
	41 927 2263 6416 10637 22272 29323 34364 39763
	1681 2598 3263 4337 19277 28170 31112 39274 39685
	1624 2266 2712 7713 10204 19680 20781 32234 32824
	1839 2578 2725 4403 4475 6187 8251 15794 34791
	1372 2107 2310 8695 10370 22033 31001 38223 44215
	1045 2138 3259 14898 16935 20360 28114 30232 36792
	2326 3271 3510 21052 22158 24249 25709 30136 35176
	347 2043 2984 10440 10461 11558 18257 42040 44932
	562 1425 2428 12400 14792 16918 24373 34372 44049
	959 1004 2630 14983 26147 28239 28571 33730 34758
	2366 3093 3321 16340 19265 26290 28817 42082 42430
	1812 2687 3030 7047 13181 15320 27308 36719 39868
	118 933 1127 16601 20206 28560 42837 44651 44924
	411 1346 2869 4816 6186 12098 26338 28747 28842
	1985 2151 2804 7754 21167 21405 29764 35907 40584
	1067 1689 3513 10225 15350 17157 22215 37316 44909
	1306 1452 2564 15049 24636 29181 29918 39466 44466
	558 640 2085 5522 9131 12991 24658 28599 38510
	971 1333 2524 5076 14312 16292 23989 28218 37668
	345 1819 2012 7598 7602 10348 11079 16828 20223
	206 3490 3577 7652 9484 15485 18215 32891 36012
	207 2085 2818 4223 4981 18437 18907 20797 29779
	1043 1602 1711 17049 26349 37701 37805 39929 44226
	528 686 2519 22288 24424 26040 27266 35523 44395
	974 2063 3540 23885 24211 26226 27093 33120 34243
	84 689 1292 14234 17834 34458 36109 38609 44075
	656 1321 1335 9564 11031 20663 28540 33454
	2798 3040 3447 10523 15178 16147 17112 23143
	2785 2827 3514 3648 5406 8631 21247 36454
	983 2859 3241 6313 15981 16459 29725 35759
	662 1428 2716 9984 19352 21403 27521 37417
	1460 1582 3397 5327 14857 27868 34040 42479
	116 353 3081 9834 12252 26703 28884 30421
	2275 2449 2838 9493 11608 23271 38776 39806
	704 1750 2835 10462 12221 28740 29710 37673
	121 2008 2529 16240 19331 23089 25481 36984
	1207 1650 2956 6464 10252 30913 31894 38888
	1272 2513 2764 6370 8377 8517 31368 41960
	1538 1761 2999 21345 26055 30346 34230 35254
	1125 1822 2953 6588 14341 16087 19369 25097
	60 246 1224 19668 19837 21037 26085 26484
	2023 2447 3295 7065 24779 29935 31328 32089
	2977 3291 3536 20569 22895 26291 28856 38257
	198 1500 1594 8474 12821 24065 24273 25489
	829 2542 3457 9560 9981 11130 37448 39505
	2452 3433 3465 8505 30616 36656 37451 38882
	1828 2189 2401 5065 14917 17648 24809 24869
	1674 1760 3256 5017 12401 34198 35372 44967
	329 2242 2945 3841 11713 18179 18567 30756
	1134 2993 3068 8595 13252 14014 31475 44841
	671 1250 2076 18266 23182 24268 32218 33106 33153 35797
	532 2267 2927 8343 13630 15565 18426 25262 27191 37728
	1363 2100 2454 15244 19187 23000 25655 28410 29916 33402
	251 1469 2315 13593 15859 19414 26073 29034 35496 37152
	112 1736 2508 5876 14259 14532 21456 35968 37533 42515
	25233 26394
	5080 6930
	12302 41997
	27483 36076
	5116 36815
	11841 28243
	18326 37978
	22431 36141
	35950 40525
	41824 42674.

18. (Currently Amended) A transmission method, comprising:
performing low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 6/16;[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 6/16; and
transmitting the generated punctured LDPC code from a transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 1800,
the value M1 is 3600,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1594 1610 4443 4633 4971 5913 7301 7706 13474 16147 16681 17638 20084 20205 20247 20540 22484 27085 28185 29116 31096 33068 41272 41610 43034
	1883 2386 4525 5861 6762 8505 10987 11467 13389 15284 15934 22445 22893 24837 26162 26697 29883 30925 35299 38596 38645 41614 42730 43699 44169
	1048 1205 7615 12049 12746 13032 13602 14263 14911 15606 21519 26057 26528 28217 28266 29323 31302 32457 32579 34903 35105 36007 40006 43828 44649
	1621 1937 3806 4192 4345 4436 4464 5013 7744 9969 10235 10276 10910 12816 16020 17524 20323 30904 31663 35163 35398 35957 39093 42657 44993
	49 1822 3711 3892 4990 10239 12492 18990 19520 21406 24318 24612 25751 26767 30148 31680 32384 33296 34983 35934 38715 40286 42291 42485 42998
	220 302 3574 5681 9506 24907 31216 34098 36706
	26 88 1979 6254 17793 31399 31963 38968 41759
	571 2797 2843 10391 18284 24224 26323 35575 43222
	2778 2865 3374 13146 22196 23479 29472 40894 43961
	513 2641 3267 12546 22339 22592 33324 37388 43058
	89 416 2750 8737 9111 19495 26529 35507 39319
	1522 1795 3155 3952 19544 28293 40910 43137 44782
	68 1271 2663 22635 26043 31010 37397 42214 42940
	1102 1410 2026 14095 14851 19343 23303 25716 33443
	2257 2649 2734 13712 40173 42230 42240 43221 44414
	714 2565 2880 4450 12908 34192 35997 36455 40728
	1546 3319 3372 7492 10636 16725 26425 42426 42880
	41 927 2263 6416 10637 22272 29323 34364 39763
	1681 2598 3263 4337 19277 28170 31112 39274 39685
	1624 2266 2712 7713 10204 19680 20781 32234 32824
	1839 2578 2725 4403 4475 6187 8251 15794 34791
	1372 2107 2310 8695 10370 22033 31001 38223 44215
	1045 2138 3259 14898 16935 20360 28114 30232 36792
	2326 3271 3510 21052 22158 24249 25709 30136 35176
	347 2043 2984 10440 10461 11558 18257 42040 44932
	562 1425 2428 12400 14792 16918 24373 34372 44049
	959 1004 2630 14983 26147 28239 28571 33730 34758
	2366 3093 3321 16340 19265 26290 28817 42082 42430
	1812 2687 3030 7047 13181 15320 27308 36719 39868
	118 933 1127 16601 20206 28560 42837 44651 44924
	411 1346 2869 4816 6186 12098 26338 28747 28842
	1985 2151 2804 7754 21167 21405 29764 35907 40584
	1067 1689 3513 10225 15350 17157 22215 37316 44909
	1306 1452 2564 15049 24636 29181 29918 39466 44466
	558 640 2085 5522 9131 12991 24658 28599 38510
	971 1333 2524 5076 14312 16292 23989 28218 37668
	345 1819 2012 7598 7602 10348 11079 16828 20223
	206 3490 3577 7652 9484 15485 18215 32891 36012
	207 2085 2818 4223 4981 18437 18907 20797 29779
	1043 1602 1711 17049 26349 37701 37805 39929 44226
	528 686 2519 22288 24424 26040 27266 35523 44395
	974 2063 3540 23885 24211 26226 27093 33120 34243
	84 689 1292 14234 17834 34458 36109 38609 44075
	656 1321 1335 9564 11031 20663 28540 33454
	2798 3040 3447 10523 15178 16147 17112 23143
	2785 2827 3514 3648 5406 8631 21247 36454
	983 2859 3241 6313 15981 16459 29725 35759
	662 1428 2716 9984 19352 21403 27521 37417
	1460 1582 3397 5327 14857 27868 34040 42479
	116 353 3081 9834 12252 26703 28884 30421
	2275 2449 2838 9493 11608 23271 38776 39806
	704 1750 2835 10462 12221 28740 29710 37673
	121 2008 2529 16240 19331 23089 25481 36984
	1207 1650 2956 6464 10252 30913 31894 38888
	1272 2513 2764 6370 8377 8517 31368 41960
	1538 1761 2999 21345 26055 30346 34230 35254
	1125 1822 2953 6588 14341 16087 19369 25097
	60 246 1224 19668 19837 21037 26085 26484
	2023 2447 3295 7065 24779 29935 31328 32089
	2977 3291 3536 20569 22895 26291 28856 38257
	198 1500 1594 8474 12821 24065 24273 25489
	829 2542 3457 9560 9981 11130 37448 39505
	2452 3433 3465 8505 30616 36656 37451 38882
	1828 2189 2401 5065 14917 17648 24809 24869
	1674 1760 3256 5017 12401 34198 35372 44967
	329 2242 2945 3841 11713 18179 18567 30756
	1134 2993 3068 8595 13252 14014 31475 44841
	671 1250 2076 18266 23182 24268 32218 33106 33153 35797
	532 2267 2927 8343 13630 15565 18426 25262 27191 37728
	1363 2100 2454 15244 19187 23000 25655 28410 29916 33402
	251 1469 2315 13593 15859 19414 26073 29034 35496 37152
	112 1736 2508 5876 14259 14532 21456 35968 37533 42515
	25233 26394
	5080 6930
	12302 41997
	27483 36076
	5116 36815
	11841 28243
	18326 37978
	22431 36141
	35950 40525
	41824 42674.

19. (Currently Amended) A reception device, comprising:
a decoder configured to decode a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission device, wherein
the transmission device:
performs LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 6/16,[[ and]]
punctures a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 6/16, and
transmits the generated punctured LDPC code from the transmission device to the reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 1800,
the value M1 is 3600,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1594 1610 4443 4633 4971 5913 7301 7706 13474 16147 16681 17638 20084 20205 20247 20540 22484 27085 28185 29116 31096 33068 41272 41610 43034
	1883 2386 4525 5861 6762 8505 10987 11467 13389 15284 15934 22445 22893 24837 26162 26697 29883 30925 35299 38596 38645 41614 42730 43699 44169
	1048 1205 7615 12049 12746 13032 13602 14263 14911 15606 21519 26057 26528 28217 28266 29323 31302 32457 32579 34903 35105 36007 40006 43828 44649
	1621 1937 3806 4192 4345 4436 4464 5013 7744 9969 10235 10276 10910 12816 16020 17524 20323 30904 31663 35163 35398 35957 39093 42657 44993
	49 1822 3711 3892 4990 10239 12492 18990 19520 21406 24318 24612 25751 26767 30148 31680 32384 33296 34983 35934 38715 40286 42291 42485 42998
	220 302 3574 5681 9506 24907 31216 34098 36706
	26 88 1979 6254 17793 31399 31963 38968 41759
	571 2797 2843 10391 18284 24224 26323 35575 43222
	2778 2865 3374 13146 22196 23479 29472 40894 43961
	513 2641 3267 12546 22339 22592 33324 37388 43058
	89 416 2750 8737 9111 19495 26529 35507 39319
	1522 1795 3155 3952 19544 28293 40910 43137 44782
	68 1271 2663 22635 26043 31010 37397 42214 42940
	1102 1410 2026 14095 14851 19343 23303 25716 33443
	2257 2649 2734 13712 40173 42230 42240 43221 44414
	714 2565 2880 4450 12908 34192 35997 36455 40728
	1546 3319 3372 7492 10636 16725 26425 42426 42880
	41 927 2263 6416 10637 22272 29323 34364 39763
	1681 2598 3263 4337 19277 28170 31112 39274 39685
	1624 2266 2712 7713 10204 19680 20781 32234 32824
	1839 2578 2725 4403 4475 6187 8251 15794 34791
	1372 2107 2310 8695 10370 22033 31001 38223 44215
	1045 2138 3259 14898 16935 20360 28114 30232 36792
	2326 3271 3510 21052 22158 24249 25709 30136 35176
	347 2043 2984 10440 10461 11558 18257 42040 44932
	562 1425 2428 12400 14792 16918 24373 34372 44049
	959 1004 2630 14983 26147 28239 28571 33730 34758
	2366 3093 3321 16340 19265 26290 28817 42082 42430
	1812 2687 3030 7047 13181 15320 27308 36719 39868
	118 933 1127 16601 20206 28560 42837 44651 44924
	411 1346 2869 4816 6186 12098 26338 28747 28842
	1985 2151 2804 7754 21167 21405 29764 35907 40584
	1067 1689 3513 10225 15350 17157 22215 37316 44909
	1306 1452 2564 15049 24636 29181 29918 39466 44466
	558 640 2085 5522 9131 12991 24658 28599 38510
	971 1333 2524 5076 14312 16292 23989 28218 37668
	345 1819 2012 7598 7602 10348 11079 16828 20223
	206 3490 3577 7652 9484 15485 18215 32891 36012
	207 2085 2818 4223 4981 18437 18907 20797 29779
	1043 1602 1711 17049 26349 37701 37805 39929 44226
	528 686 2519 22288 24424 26040 27266 35523 44395
	974 2063 3540 23885 24211 26226 27093 33120 34243
	84 689 1292 14234 17834 34458 36109 38609 44075
	656 1321 1335 9564 11031 20663 28540 33454
	2798 3040 3447 10523 15178 16147 17112 23143
	2785 2827 3514 3648 5406 8631 21247 36454
	983 2859 3241 6313 15981 16459 29725 35759
	662 1428 2716 9984 19352 21403 27521 37417
	1460 1582 3397 5327 14857 27868 34040 42479
	116 353 3081 9834 12252 26703 28884 30421
	2275 2449 2838 9493 11608 23271 38776 39806
	704 1750 2835 10462 12221 28740 29710 37673
	121 2008 2529 16240 19331 23089 25481 36984
	1207 1650 2956 6464 10252 30913 31894 38888
	1272 2513 2764 6370 8377 8517 31368 41960
	1538 1761 2999 21345 26055 30346 34230 35254
	1125 1822 2953 6588 14341 16087 19369 25097
	60 246 1224 19668 19837 21037 26085 26484
	2023 2447 3295 7065 24779 29935 31328 32089
	2977 3291 3536 20569 22895 26291 28856 38257
	198 1500 1594 8474 12821 24065 24273 25489
	829 2542 3457 9560 9981 11130 37448 39505
	2452 3433 3465 8505 30616 36656 37451 38882
	1828 2189 2401 5065 14917 17648 24809 24869
	1674 1760 3256 5017 12401 34198 35372 44967
	329 2242 2945 3841 11713 18179 18567 30756
	1134 2993 3068 8595 13252 14014 31475 44841
	671 1250 2076 18266 23182 24268 32218 33106 33153 35797
	532 2267 2927 8343 13630 15565 18426 25262 27191 37728
	1363 2100 2454 15244 19187 23000 25655 28410 29916 33402
	251 1469 2315 13593 15859 19414 26073 29034 35496 37152
	112 1736 2508 5876 14259 14532 21456 35968 37533 42515
	25233 26394
	5080 6930
	12302 41997
	27483 36076
	5116 36815
	11841 28243
	18326 37978
	22431 36141
	35950 40525
	41824 42674.

20. (Currently Amended) A reception method, comprising:
decoding a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission method, wherein 
the transmission method includes:
performing LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 6/16,[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 6/16, and
transmitting the generated punctured LDPC code from a transmission device to a reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 1800,
the value M1 is 3600,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1594 1610 4443 4633 4971 5913 7301 7706 13474 16147 16681 17638 20084 20205 20247 20540 22484 27085 28185 29116 31096 33068 41272 41610 43034
	1883 2386 4525 5861 6762 8505 10987 11467 13389 15284 15934 22445 22893 24837 26162 26697 29883 30925 35299 38596 38645 41614 42730 43699 44169
	1048 1205 7615 12049 12746 13032 13602 14263 14911 15606 21519 26057 26528 28217 28266 29323 31302 32457 32579 34903 35105 36007 40006 43828 44649
	1621 1937 3806 4192 4345 4436 4464 5013 7744 9969 10235 10276 10910 12816 16020 17524 20323 30904 31663 35163 35398 35957 39093 42657 44993
	49 1822 3711 3892 4990 10239 12492 18990 19520 21406 24318 24612 25751 26767 30148 31680 32384 33296 34983 35934 38715 40286 42291 42485 42998
	220 302 3574 5681 9506 24907 31216 34098 36706
	26 88 1979 6254 17793 31399 31963 38968 41759
	571 2797 2843 10391 18284 24224 26323 35575 43222
	2778 2865 3374 13146 22196 23479 29472 40894 43961
	513 2641 3267 12546 22339 22592 33324 37388 43058
	89 416 2750 8737 9111 19495 26529 35507 39319
	1522 1795 3155 3952 19544 28293 40910 43137 44782
	68 1271 2663 22635 26043 31010 37397 42214 42940
	1102 1410 2026 14095 14851 19343 23303 25716 33443
	2257 2649 2734 13712 40173 42230 42240 43221 44414
	714 2565 2880 4450 12908 34192 35997 36455 40728
	1546 3319 3372 7492 10636 16725 26425 42426 42880
	41 927 2263 6416 10637 22272 29323 34364 39763
	1681 2598 3263 4337 19277 28170 31112 39274 39685
	1624 2266 2712 7713 10204 19680 20781 32234 32824
	1839 2578 2725 4403 4475 6187 8251 15794 34791
	1372 2107 2310 8695 10370 22033 31001 38223 44215
	1045 2138 3259 14898 16935 20360 28114 30232 36792
	2326 3271 3510 21052 22158 24249 25709 30136 35176
	347 2043 2984 10440 10461 11558 18257 42040 44932
	562 1425 2428 12400 14792 16918 24373 34372 44049
	959 1004 2630 14983 26147 28239 28571 33730 34758
	2366 3093 3321 16340 19265 26290 28817 42082 42430
	1812 2687 3030 7047 13181 15320 27308 36719 39868
	118 933 1127 16601 20206 28560 42837 44651 44924
	411 1346 2869 4816 6186 12098 26338 28747 28842
	1985 2151 2804 7754 21167 21405 29764 35907 40584
	1067 1689 3513 10225 15350 17157 22215 37316 44909
	1306 1452 2564 15049 24636 29181 29918 39466 44466
	558 640 2085 5522 9131 12991 24658 28599 38510
	971 1333 2524 5076 14312 16292 23989 28218 37668
	345 1819 2012 7598 7602 10348 11079 16828 20223
	206 3490 3577 7652 9484 15485 18215 32891 36012
	207 2085 2818 4223 4981 18437 18907 20797 29779
	1043 1602 1711 17049 26349 37701 37805 39929 44226
	528 686 2519 22288 24424 26040 27266 35523 44395
	974 2063 3540 23885 24211 26226 27093 33120 34243
	84 689 1292 14234 17834 34458 36109 38609 44075
	656 1321 1335 9564 11031 20663 28540 33454
	2798 3040 3447 10523 15178 16147 17112 23143
	2785 2827 3514 3648 5406 8631 21247 36454
	983 2859 3241 6313 15981 16459 29725 35759
	662 1428 2716 9984 19352 21403 27521 37417
	1460 1582 3397 5327 14857 27868 34040 42479
	116 353 3081 9834 12252 26703 28884 30421
	2275 2449 2838 9493 11608 23271 38776 39806
	704 1750 2835 10462 12221 28740 29710 37673
	121 2008 2529 16240 19331 23089 25481 36984
	1207 1650 2956 6464 10252 30913 31894 38888
	1272 2513 2764 6370 8377 8517 31368 41960
	1538 1761 2999 21345 26055 30346 34230 35254
	1125 1822 2953 6588 14341 16087 19369 25097
	60 246 1224 19668 19837 21037 26085 26484
	2023 2447 3295 7065 24779 29935 31328 32089
	2977 3291 3536 20569 22895 26291 28856 38257
	198 1500 1594 8474 12821 24065 24273 25489
	829 2542 3457 9560 9981 11130 37448 39505
	2452 3433 3465 8505 30616 36656 37451 38882
	1828 2189 2401 5065 14917 17648 24809 24869
	1674 1760 3256 5017 12401 34198 35372 44967
	329 2242 2945 3841 11713 18179 18567 30756
	1134 2993 3068 8595 13252 14014 31475 44841
	671 1250 2076 18266 23182 24268 32218 33106 33153 35797
	532 2267 2927 8343 13630 15565 18426 25262 27191 37728
	1363 2100 2454 15244 19187 23000 25655 28410 29916 33402
	251 1469 2315 13593 15859 19414 26073 29034 35496 37152
	112 1736 2508 5876 14259 14532 21456 35968 37533 42515
	25233 26394
	5080 6930
	12302 41997
	27483 36076
	5116 36815
	11841 28243
	18326 37978
	22431 36141
	35950 40525
	41824 42674.

21. (Currently Amended) A transmission device, comprising:
an encoder configured to:
perform low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 7/16;[[ and]]
puncture a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 7/16; and
transmit the generated punctured LDPC code from the transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 2160,
the value M1 is 3960,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1764 2277 5400 7275 7702 16018 16086 17361 18724 18869 19132 20243 21595 25512 26606 30134 36052 39329 41031
	181 1916 4788 5993 10696 12604 13012 24557 24787 25876 26693 28545 32349 33375 35357 36872 37706 38697 40205
	1627 3867 5245 5631 6206 7958 12408 14675 15078 16069 20924 24234 29887 31630 32133 34527 34618 35147 37843
	1103 2230 7388 9550 10439 11627 13165 14144 18256 22833 26008 26531 28108 28741 29963 31479 31923 39255 39995
	1285 2355 4577 6689 10485 12036 16455 18963 19252 23741 30895 31196 35315 36358 36604 38535 39352 40937 40994
	3065 4434 5307 7286 7705 9549 9848 11017 11901 12627 17746 21303 23749 24143 25301 25977 32801 37365 38172
	434 2357 3026 7873 22006 27928 31085 34076
	1003 2078 2558 6023 7076 9453 23248 40783
	275 2594 2879 4212 4816 24471 29358 33606
	304 2655 3449 9926 16670 32754 33277 38132
	657 1983 3058 14006 17331 24307 37692 38764
	865 1808 3134 21758 27257 31888 37426 40019
	562 1861 3800 12068 20650 30577 33391 39300
	97 459 2970 5360 8808 17885 24492 36388
	1655 1901 3486 3965 18266 21707 26083 39858
	106 2971 3601 4603 17049 21044 24058 34168
	105 2632 3687 12222 15389 17985 18580 24844
	1067 1887 3012 11816 23805 27159 31152 32102
	412 3506 3688 11340 12998 28025 30295 32802
	884 2933 3112 19905 33377 35257 38730 39998
	3709 3756 3774 7360 10333 13454 15712 24711
	58 2494 2959 6474 10296 20685 26935 36360
	1854 2850 3654 4678 18001 28593 35963 36270
	1830 2363 2518 7949 10035 18345 29534 31920
	1646 2020 2811 4203 4779 6289 30475 32063
	465 1178 2986 18151 20386 25654 27386 40357
	640 2615 3354 8542 14478 25967 25995 37471
	1082 1285 3179 18952 26721 27915 37670 40010
	1737 1976 2546 7547 20613 23824 25055 32654
	741 1013 3328 9668 9749 17082 38386 40974
	1268 1476 2671 11835 14049 22600 31513 40179
	1045 1108 2992 14156 23244 24154 31043 31798
	2421 2602 3798 15389 17884 24140 35871 38752
	819 2169 2955 14408 22625 25191 35170 36437
	334 922 3167 5119 13570 15530 39099 41014
	1221 1589 2395 8195 17835 24255 33626 40708
	860 2308 2450 5038 6315 23489 26114 32851
	406 1679 3105 14968 19909 27383 37072 40206
	633 1863 1959 14480 16090 18913 34193 41012
	1488 1699 2837 14716 22731 26859 27454 35998
	700 1266 2120 5664 24568 24724 31262 35236
	900 1067 2778 5274 15361 17755 22211 33252
	1025 2008 2182 7489 7536 15899 18803 24702
	383 648 716 5156 6037 9277 30214 38571
	389 1155 2887 6102 17079 19192 23080 32918
	1471 1635 2511 4547 5272 14725 20498 21659
	2171 3539 3896 9346 9694 10999 15963 34494
	1994 2216 2771 20692 24115 32560 37794 40140
	1080 2162 2696 21197 22485 25015 30419 31363
	97 755 1419 13499 16636 31603 35313 40181
	1469 1655 3110 9088 10592 17584 19236 26283
	2952 3076 3849 10157 14317 15196 16053 35195
	1861 3105 3862 3994 5564 6074 8451 19756
	3145 3155 3597 14101 15059 15459 27355 32750
	259 873 3006 18016 18676 19887 25385 34337
	613 1595 3868 5572 14023 20249 31223 38780
	200 3129 3397 7639 9614 11741 26530 28039
	2223 2694 3117 9231 11140 21370 27439 35476
	779 1905 3630 11778 26510 27390 33035 34468
	137 624 2206 15239 18045 21398 23580 29951
	1327 1763 3312 6477 9861 28455 34353 35567
	2717 2763 3044 8185 8380 17045 28844 38259
	265 1105 3295 22148 24070 27939 31377 32371
	1785 2042 3249 6558 15036 15184 18135 23151
	271 1032 1352 4622 18315 19571 24142 24376
	2392 2686 3656 7062 22999 24868 27626 28882
	2726 3295 3893 19111 21109 26599 35039 37863
	1650 1757 2170 5928 12800 22404 22521 23554
	474 912 2810 9299 9649 34316 36020 39568
	721 3776 3815 8297 28150 29224 33574 35496
	2009 2400 3282 14124 16587 22933 22980 28722
	132 1845 3587 11790 22121 31459 32442 40951
	142 361 1061 4265 11230 16948 17367 27128
	1250 2600 3374 8456 12596 28890 34813 40879
	738 1025 1617 17079 22449 25340 30369 32737
	1876 2731 2841 9438 17215 23350 27295 34083
	453 1144 3263 12936 18049 25084 25595 29278
	2369 2850 2997 6628 14441 17901 21329 23717
	1671 2580 3055 12903 14917 24143 26800 33983
	1516 1907 2756 5106 13479 13748 32931
	1708 3245 3727
	216 2078 2179
	137 316 3665
	834 2278 3108
	5345 33686
	11281 26022
	17244 34746
	20829 33069
	32952 37029
	38235 38952
	12779 36842
	5081 34190
	8352 9285
	37937 39131
	21873 26915.

22. (Currently Amended) A transmission method, comprising:
performing low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 7/16;[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 7/16; and
transmitting the generated punctured LDPC code from a transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 2160,
the value M1 is 3960,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1764 2277 5400 7275 7702 16018 16086 17361 18724 18869 19132 20243 21595 25512 26606 30134 36052 39329 41031
	181 1916 4788 5993 10696 12604 13012 24557 24787 25876 26693 28545 32349 33375 35357 36872 37706 38697 40205
	1627 3867 5245 5631 6206 7958 12408 14675 15078 16069 20924 24234 29887 31630 32133 34527 34618 35147 37843
	1103 2230 7388 9550 10439 11627 13165 14144 18256 22833 26008 26531 28108 28741 29963 31479 31923 39255 39995
	1285 2355 4577 6689 10485 12036 16455 18963 19252 23741 30895 31196 35315 36358 36604 38535 39352 40937 40994
	3065 4434 5307 7286 7705 9549 9848 11017 11901 12627 17746 21303 23749 24143 25301 25977 32801 37365 38172
	434 2357 3026 7873 22006 27928 31085 34076
	1003 2078 2558 6023 7076 9453 23248 40783
	275 2594 2879 4212 4816 24471 29358 33606
	304 2655 3449 9926 16670 32754 33277 38132
	657 1983 3058 14006 17331 24307 37692 38764
	865 1808 3134 21758 27257 31888 37426 40019
	562 1861 3800 12068 20650 30577 33391 39300
	97 459 2970 5360 8808 17885 24492 36388
	1655 1901 3486 3965 18266 21707 26083 39858
	106 2971 3601 4603 17049 21044 24058 34168
	105 2632 3687 12222 15389 17985 18580 24844
	1067 1887 3012 11816 23805 27159 31152 32102
	412 3506 3688 11340 12998 28025 30295 32802
	884 2933 3112 19905 33377 35257 38730 39998
	3709 3756 3774 7360 10333 13454 15712 24711
	58 2494 2959 6474 10296 20685 26935 36360
	1854 2850 3654 4678 18001 28593 35963 36270
	1830 2363 2518 7949 10035 18345 29534 31920
	1646 2020 2811 4203 4779 6289 30475 32063
	465 1178 2986 18151 20386 25654 27386 40357
	640 2615 3354 8542 14478 25967 25995 37471
	1082 1285 3179 18952 26721 27915 37670 40010
	1737 1976 2546 7547 20613 23824 25055 32654
	741 1013 3328 9668 9749 17082 38386 40974
	1268 1476 2671 11835 14049 22600 31513 40179
	1045 1108 2992 14156 23244 24154 31043 31798
	2421 2602 3798 15389 17884 24140 35871 38752
	819 2169 2955 14408 22625 25191 35170 36437
	334 922 3167 5119 13570 15530 39099 41014
	1221 1589 2395 8195 17835 24255 33626 40708
	860 2308 2450 5038 6315 23489 26114 32851
	406 1679 3105 14968 19909 27383 37072 40206
	633 1863 1959 14480 16090 18913 34193 41012
	1488 1699 2837 14716 22731 26859 27454 35998
	700 1266 2120 5664 24568 24724 31262 35236
	900 1067 2778 5274 15361 17755 22211 33252
	1025 2008 2182 7489 7536 15899 18803 24702
	383 648 716 5156 6037 9277 30214 38571
	389 1155 2887 6102 17079 19192 23080 32918
	1471 1635 2511 4547 5272 14725 20498 21659
	2171 3539 3896 9346 9694 10999 15963 34494
	1994 2216 2771 20692 24115 32560 37794 40140
	1080 2162 2696 21197 22485 25015 30419 31363
	97 755 1419 13499 16636 31603 35313 40181
	1469 1655 3110 9088 10592 17584 19236 26283
	2952 3076 3849 10157 14317 15196 16053 35195
	1861 3105 3862 3994 5564 6074 8451 19756
	3145 3155 3597 14101 15059 15459 27355 32750
	259 873 3006 18016 18676 19887 25385 34337
	613 1595 3868 5572 14023 20249 31223 38780
	200 3129 3397 7639 9614 11741 26530 28039
	2223 2694 3117 9231 11140 21370 27439 35476
	779 1905 3630 11778 26510 27390 33035 34468
	137 624 2206 15239 18045 21398 23580 29951
	1327 1763 3312 6477 9861 28455 34353 35567
	2717 2763 3044 8185 8380 17045 28844 38259
	265 1105 3295 22148 24070 27939 31377 32371
	1785 2042 3249 6558 15036 15184 18135 23151
	271 1032 1352 4622 18315 19571 24142 24376
	2392 2686 3656 7062 22999 24868 27626 28882
	2726 3295 3893 19111 21109 26599 35039 37863
	1650 1757 2170 5928 12800 22404 22521 23554
	474 912 2810 9299 9649 34316 36020 39568
	721 3776 3815 8297 28150 29224 33574 35496
	2009 2400 3282 14124 16587 22933 22980 28722
	132 1845 3587 11790 22121 31459 32442 40951
	142 361 1061 4265 11230 16948 17367 27128
	1250 2600 3374 8456 12596 28890 34813 40879
	738 1025 1617 17079 22449 25340 30369 32737
	1876 2731 2841 9438 17215 23350 27295 34083
	453 1144 3263 12936 18049 25084 25595 29278
	2369 2850 2997 6628 14441 17901 21329 23717
	1671 2580 3055 12903 14917 24143 26800 33983
	1516 1907 2756 5106 13479 13748 32931
	1708 3245 3727
	216 2078 2179
	137 316 3665
	834 2278 3108
	5345 33686
	11281 26022
	17244 34746
	20829 33069
	32952 37029
	38235 38952
	12779 36842
	5081 34190
	8352 9285
	37937 39131
	21873 26915.

23. (Currently Amended) A reception device, comprising:
a decoder configured to decode a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission device, wherein
the transmission device:
performs LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 7/16,[[ and]]
punctures a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 7/16, and
transmits the generated punctured LDPC code from the transmission device to the reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 2160,
the value M1 is 3960,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1764 2277 5400 7275 7702 16018 16086 17361 18724 18869 19132 20243 21595 25512 26606 30134 36052 39329 41031
	181 1916 4788 5993 10696 12604 13012 24557 24787 25876 26693 28545 32349 33375 35357 36872 37706 38697 40205
	1627 3867 5245 5631 6206 7958 12408 14675 15078 16069 20924 24234 29887 31630 32133 34527 34618 35147 37843
	1103 2230 7388 9550 10439 11627 13165 14144 18256 22833 26008 26531 28108 28741 29963 31479 31923 39255 39995
	1285 2355 4577 6689 10485 12036 16455 18963 19252 23741 30895 31196 35315 36358 36604 38535 39352 40937 40994
	3065 4434 5307 7286 7705 9549 9848 11017 11901 12627 17746 21303 23749 24143 25301 25977 32801 37365 38172
	434 2357 3026 7873 22006 27928 31085 34076
	1003 2078 2558 6023 7076 9453 23248 40783
	275 2594 2879 4212 4816 24471 29358 33606
	304 2655 3449 9926 16670 32754 33277 38132
	657 1983 3058 14006 17331 24307 37692 38764
	865 1808 3134 21758 27257 31888 37426 40019
	562 1861 3800 12068 20650 30577 33391 39300
	97 459 2970 5360 8808 17885 24492 36388
	1655 1901 3486 3965 18266 21707 26083 39858
	106 2971 3601 4603 17049 21044 24058 34168
	105 2632 3687 12222 15389 17985 18580 24844
	1067 1887 3012 11816 23805 27159 31152 32102
	412 3506 3688 11340 12998 28025 30295 32802
	884 2933 3112 19905 33377 35257 38730 39998
	3709 3756 3774 7360 10333 13454 15712 24711
	58 2494 2959 6474 10296 20685 26935 36360
	1854 2850 3654 4678 18001 28593 35963 36270
	1830 2363 2518 7949 10035 18345 29534 31920
	1646 2020 2811 4203 4779 6289 30475 32063
	465 1178 2986 18151 20386 25654 27386 40357
	640 2615 3354 8542 14478 25967 25995 37471
	1082 1285 3179 18952 26721 27915 37670 40010
	1737 1976 2546 7547 20613 23824 25055 32654
	741 1013 3328 9668 9749 17082 38386 40974
	1268 1476 2671 11835 14049 22600 31513 40179
	1045 1108 2992 14156 23244 24154 31043 31798
	2421 2602 3798 15389 17884 24140 35871 38752
	819 2169 2955 14408 22625 25191 35170 36437
	334 922 3167 5119 13570 15530 39099 41014
	1221 1589 2395 8195 17835 24255 33626 40708
	860 2308 2450 5038 6315 23489 26114 32851
	406 1679 3105 14968 19909 27383 37072 40206
	633 1863 1959 14480 16090 18913 34193 41012
	1488 1699 2837 14716 22731 26859 27454 35998
	700 1266 2120 5664 24568 24724 31262 35236
	900 1067 2778 5274 15361 17755 22211 33252
	1025 2008 2182 7489 7536 15899 18803 24702
	383 648 716 5156 6037 9277 30214 38571
	389 1155 2887 6102 17079 19192 23080 32918
	1471 1635 2511 4547 5272 14725 20498 21659
	2171 3539 3896 9346 9694 10999 15963 34494
	1994 2216 2771 20692 24115 32560 37794 40140
	1080 2162 2696 21197 22485 25015 30419 31363
	97 755 1419 13499 16636 31603 35313 40181
	1469 1655 3110 9088 10592 17584 19236 26283
	2952 3076 3849 10157 14317 15196 16053 35195
	1861 3105 3862 3994 5564 6074 8451 19756
	3145 3155 3597 14101 15059 15459 27355 32750
	259 873 3006 18016 18676 19887 25385 34337
	613 1595 3868 5572 14023 20249 31223 38780
	200 3129 3397 7639 9614 11741 26530 28039
	2223 2694 3117 9231 11140 21370 27439 35476
	779 1905 3630 11778 26510 27390 33035 34468
	137 624 2206 15239 18045 21398 23580 29951
	1327 1763 3312 6477 9861 28455 34353 35567
	2717 2763 3044 8185 8380 17045 28844 38259
	265 1105 3295 22148 24070 27939 31377 32371
	1785 2042 3249 6558 15036 15184 18135 23151
	271 1032 1352 4622 18315 19571 24142 24376
	2392 2686 3656 7062 22999 24868 27626 28882
	2726 3295 3893 19111 21109 26599 35039 37863
	1650 1757 2170 5928 12800 22404 22521 23554
	474 912 2810 9299 9649 34316 36020 39568
	721 3776 3815 8297 28150 29224 33574 35496
	2009 2400 3282 14124 16587 22933 22980 28722
	132 1845 3587 11790 22121 31459 32442 40951
	142 361 1061 4265 11230 16948 17367 27128
	1250 2600 3374 8456 12596 28890 34813 40879
	738 1025 1617 17079 22449 25340 30369 32737
	1876 2731 2841 9438 17215 23350 27295 34083
	453 1144 3263 12936 18049 25084 25595 29278
	2369 2850 2997 6628 14441 17901 21329 23717
	1671 2580 3055 12903 14917 24143 26800 33983
	1516 1907 2756 5106 13479 13748 32931
	1708 3245 3727
	216 2078 2179
	137 316 3665
	834 2278 3108
	5345 33686
	11281 26022
	17244 34746
	20829 33069
	32952 37029
	38235 38952
	12779 36842
	5081 34190
	8352 9285
	37937 39131
	21873 26915.

24. (Currently Amended) A reception method, comprising:
decoding a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission method, wherein
the transmission method includes:
performing LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 7/16,[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 7/16, and
transmitting the generated punctured LDPC code from a transmission device to a reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 2160,
the value M1 is 3960,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	1764 2277 5400 7275 7702 16018 16086 17361 18724 18869 19132 20243 21595 25512 26606 30134 36052 39329 41031
	181 1916 4788 5993 10696 12604 13012 24557 24787 25876 26693 28545 32349 33375 35357 36872 37706 38697 40205
	1627 3867 5245 5631 6206 7958 12408 14675 15078 16069 20924 24234 29887 31630 32133 34527 34618 35147 37843
	1103 2230 7388 9550 10439 11627 13165 14144 18256 22833 26008 26531 28108 28741 29963 31479 31923 39255 39995
	1285 2355 4577 6689 10485 12036 16455 18963 19252 23741 30895 31196 35315 36358 36604 38535 39352 40937 40994
	3065 4434 5307 7286 7705 9549 9848 11017 11901 12627 17746 21303 23749 24143 25301 25977 32801 37365 38172
	434 2357 3026 7873 22006 27928 31085 34076
	1003 2078 2558 6023 7076 9453 23248 40783
	275 2594 2879 4212 4816 24471 29358 33606
	304 2655 3449 9926 16670 32754 33277 38132
	657 1983 3058 14006 17331 24307 37692 38764
	865 1808 3134 21758 27257 31888 37426 40019
	562 1861 3800 12068 20650 30577 33391 39300
	97 459 2970 5360 8808 17885 24492 36388
	1655 1901 3486 3965 18266 21707 26083 39858
	106 2971 3601 4603 17049 21044 24058 34168
	105 2632 3687 12222 15389 17985 18580 24844
	1067 1887 3012 11816 23805 27159 31152 32102
	412 3506 3688 11340 12998 28025 30295 32802
	884 2933 3112 19905 33377 35257 38730 39998
	3709 3756 3774 7360 10333 13454 15712 24711
	58 2494 2959 6474 10296 20685 26935 36360
	1854 2850 3654 4678 18001 28593 35963 36270
	1830 2363 2518 7949 10035 18345 29534 31920
	1646 2020 2811 4203 4779 6289 30475 32063
	465 1178 2986 18151 20386 25654 27386 40357
	640 2615 3354 8542 14478 25967 25995 37471
	1082 1285 3179 18952 26721 27915 37670 40010
	1737 1976 2546 7547 20613 23824 25055 32654
	741 1013 3328 9668 9749 17082 38386 40974
	1268 1476 2671 11835 14049 22600 31513 40179
	1045 1108 2992 14156 23244 24154 31043 31798
	2421 2602 3798 15389 17884 24140 35871 38752
	819 2169 2955 14408 22625 25191 35170 36437
	334 922 3167 5119 13570 15530 39099 41014
	1221 1589 2395 8195 17835 24255 33626 40708
	860 2308 2450 5038 6315 23489 26114 32851
	406 1679 3105 14968 19909 27383 37072 40206
	633 1863 1959 14480 16090 18913 34193 41012
	1488 1699 2837 14716 22731 26859 27454 35998
	700 1266 2120 5664 24568 24724 31262 35236
	900 1067 2778 5274 15361 17755 22211 33252
	1025 2008 2182 7489 7536 15899 18803 24702
	383 648 716 5156 6037 9277 30214 38571
	389 1155 2887 6102 17079 19192 23080 32918
	1471 1635 2511 4547 5272 14725 20498 21659
	2171 3539 3896 9346 9694 10999 15963 34494
	1994 2216 2771 20692 24115 32560 37794 40140
	1080 2162 2696 21197 22485 25015 30419 31363
	97 755 1419 13499 16636 31603 35313 40181
	1469 1655 3110 9088 10592 17584 19236 26283
	2952 3076 3849 10157 14317 15196 16053 35195
	1861 3105 3862 3994 5564 6074 8451 19756
	3145 3155 3597 14101 15059 15459 27355 32750
	259 873 3006 18016 18676 19887 25385 34337
	613 1595 3868 5572 14023 20249 31223 38780
	200 3129 3397 7639 9614 11741 26530 28039
	2223 2694 3117 9231 11140 21370 27439 35476
	779 1905 3630 11778 26510 27390 33035 34468
	137 624 2206 15239 18045 21398 23580 29951
	1327 1763 3312 6477 9861 28455 34353 35567
	2717 2763 3044 8185 8380 17045 28844 38259
	265 1105 3295 22148 24070 27939 31377 32371
	1785 2042 3249 6558 15036 15184 18135 23151
	271 1032 1352 4622 18315 19571 24142 24376
	2392 2686 3656 7062 22999 24868 27626 28882
	2726 3295 3893 19111 21109 26599 35039 37863
	1650 1757 2170 5928 12800 22404 22521 23554
	474 912 2810 9299 9649 34316 36020 39568
	721 3776 3815 8297 28150 29224 33574 35496
	2009 2400 3282 14124 16587 22933 22980 28722
	132 1845 3587 11790 22121 31459 32442 40951
	142 361 1061 4265 11230 16948 17367 27128
	1250 2600 3374 8456 12596 28890 34813 40879
	738 1025 1617 17079 22449 25340 30369 32737
	1876 2731 2841 9438 17215 23350 27295 34083
	453 1144 3263 12936 18049 25084 25595 29278
	2369 2850 2997 6628 14441 17901 21329 23717
	1671 2580 3055 12903 14917 24143 26800 33983
	1516 1907 2756 5106 13479 13748 32931
	1708 3245 3727
	216 2078 2179
	137 316 3665
	834 2278 3108
	5345 33686
	11281 26022
	17244 34746
	20829 33069
	32952 37029
	38235 38952
	12779 36842
	5081 34190
	8352 9285
	37937 39131
	21873 26915.

25. (Currently Amended) A transmission device, comprising:
an encoder configured to:
perform low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 8/16;[[ and]]
puncture a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 8/16; and
transmit the generated punctured LDPC code from the transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 2520,
the value M1 is 5040,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	2184 2245 5483 5692 9320 18011 18064 18150 20189 23469 23662 25407 28189 35779 37071
	1855 3613 5755 7904 12491 14272 19654 22065 22316 23975 24503 26458 29567 34455 35556
	928 4740 6537 8736 9455 16185 18167 22537 22768 26005 32031 32179 33566 34966 35808
	3986 4696 5295 8034 12188 12339 14298 19661 22499 22837 28343 29201 30056 36868 36872
	1049 2606 9166 13000 17407 22535 24035 24090 26423 27147 28104 29196 34765 36183 36195
	2475 2705 6586 10659 14652 15858 18555 22635 25610 26796 32144 33131 35581 37072
	1339 1594 5556 5731 5735 7423 7924 8287 10173 21406 26174 26965 30831 35028
	2095 2692 4542 11957 16923 21339 22995 35510
	753 3913 4481 24115 25745 28475 29334 34983
	531 2404 4091 6823 7730 13085 21741 25943
	764 2602 5000 5777 6649 28284 28457 30648
	173 2884 3453 7716 16017 26720 33781 34558
	804 3989 4026 10353 16302 20995 22614 29946
	1369 1438 4721 11804 19454 24989 29745 33895
	2413 3865 4900 9605 12227 19796 34068 35639
	2280 3614 3994 5794 8725 17288 29042 32667
	189 729 2807 18569 20422 29775 33106 35601
	13 1942 3075 5647 16437 28792 33944 36951
	2322 2774 4133 14911 23058 26276 35482 36145
	1156 1915 1988 13753 20275 22750 28129 28615
	1027 3254 3826 12792 25306 33398 34900 36579
	1000 3662 3934 12247 28784 30051 30448 34971
	2208 4777 4895 7995 15270 34546 35050 35465
	865 1301 2776 5447 7236 25204 28825 33009
	931 2280 3123 18312 20000 26379 29091 35547
	161 313 1976 10118 19510 24067 25236 29200
	495 2033 3478 18349 21388 27692 27945 29298
	40 123 466 8627 14489 23804 25266 29217
	1919 2239 5036 9020 10230 13401 26202 31868
	2984 2990 4559 13817 15317 17982 24664 30694
	4263 4578 4900 18514 19432 21056 22195 25540
	486 2865 4044 10378 16367 19558 31611 37057
	773 785 4692 13690 15318 17028 26614 28889
	1128 2525 4918 13514 14018 21695 28403 28447
	1378 2785 3945 19557 24360 26125 32618 35109
	1622 2734 4728 21208 22587 28908 32086 34795
	1490 2885 4429 7668 12440 13368 15096 30591
	157 4782 5028 7007 8693 14921 17912 24354
	1887 2821 4004 5990 7023 11617 23891 31527
	2659 3026 3929 8247 18589 18766 25496 30000
	1493 4505 4919 10166 15487 19375 20018 37009
	1459 2038 4184 13922 16641 25405 27889 36692
	2552 3118 4424 10018 10774 20992 21805 22999
	1575 3751 4248 12315 13683 16910 20849 27503
	169 1552 4011 8140 13348 21198 22677 22961
	485 1610 2021 6883 8078 10259 10833 36872
	717 3562 4705 8210 14216 16365 30074 30100
	284 2060 2603 5600 6111 16526 16904 25280
	1464 2306 2405 15402 22597 31453 33154 36507
	793 858 958 19518 21177 22969 27465 34316
	2755 4039 4916 13740 21014 22548 23393 27868
	2346 2859 3724 5804 11163 13257 16059 16537
	3034 3827 4257 10753 10848 16863 17910 30215
	699 2077 3036 14789 28159 29959 32060 35741
	842 1479 1651 8903 20126 29843 30172 36359
	60 216 2154 13804 29952 30425 30451 33882
	1561 2138 3179 7117 10997 17696 18819 29502
	1929 2926 4119 6462 9997 17945 19143 35222
	1408 3721 4733 6077 8220 23897 24532 32454
	758 1062 3265 22844 25290 26795 30309 32198
	723 974 2366 11325 11639 20444 30190 33000
	3057 3184 4157 6124 10032 14829 22920 27535
	1908 2681 3314 10175 15746 19286 30891 31312
	337 3329 4284 16428 26550 26938 27394 29675
	601 626 4671 7188 18716 20787 25752 31716
	2736 3729 3853 14610 18790 21261 31327
	1514 1926 2616 7216 7346 13375 15951
	385 2731 2776 17442 17618 18488 26842
	2847 3447 4837 7730 21494 25421 27060
	4167 4675 4950 18125 19852 24594 31885
	2100 2258 2839 6788 12190 20838 22037
	598 1160 2512 9977 27667 31266 35818
	726 918 4356 25915 26856 35644 35900
	603 4023 4286 21322 24461 26414 31230
	1378 1712 2601 6187 19972 21466 33990
	2477 3873 5026 6147 11847 28736 31098
	458 983 3395 5246 16300 16685 26054
	1591 4194 4296 8941 12584 26579 36950
	956 1266 1722 21007 23498 27878 29947
	1791 2382 3477 27827
	753 1172 3171 21799
	577 1793 4156 14329
	1221 1909 2872 23737
	3201 3437 3627 24180
	1422 2384 2680 17127
	350 2057 3244 29775
	1494 3096 4085 12712
	1925 2736 3505 20471
	167 1300 1330 30100
	2178 4141 4741 6802
	169 2635 2776 7608
	1061 3955 4667 23473
	185 995 4044 24130
	1792 2284 4178 30200
	3947 4503 4756 34653
	1198 4107 4470 5969
	9656
	8810
	34388
	35438
	20498
	24839
	23256
	9966
	25861
	11305
	7639
	21600
	13763
	25619.

26. (Currently Amended) A transmission method, comprising:
performing low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 8/16;[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 8/16; and
transmitting the generated punctured LDPC code from a transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 2520,
the value M1 is 5040,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	2184 2245 5483 5692 9320 18011 18064 18150 20189 23469 23662 25407 28189 35779 37071
	1855 3613 5755 7904 12491 14272 19654 22065 22316 23975 24503 26458 29567 34455 35556
	928 4740 6537 8736 9455 16185 18167 22537 22768 26005 32031 32179 33566 34966 35808
	3986 4696 5295 8034 12188 12339 14298 19661 22499 22837 28343 29201 30056 36868 36872
	1049 2606 9166 13000 17407 22535 24035 24090 26423 27147 28104 29196 34765 36183 36195
	2475 2705 6586 10659 14652 15858 18555 22635 25610 26796 32144 33131 35581 37072
	1339 1594 5556 5731 5735 7423 7924 8287 10173 21406 26174 26965 30831 35028
	2095 2692 4542 11957 16923 21339 22995 35510
	753 3913 4481 24115 25745 28475 29334 34983
	531 2404 4091 6823 7730 13085 21741 25943
	764 2602 5000 5777 6649 28284 28457 30648
	173 2884 3453 7716 16017 26720 33781 34558
	804 3989 4026 10353 16302 20995 22614 29946
	1369 1438 4721 11804 19454 24989 29745 33895
	2413 3865 4900 9605 12227 19796 34068 35639
	2280 3614 3994 5794 8725 17288 29042 32667
	189 729 2807 18569 20422 29775 33106 35601
	13 1942 3075 5647 16437 28792 33944 36951
	2322 2774 4133 14911 23058 26276 35482 36145
	1156 1915 1988 13753 20275 22750 28129 28615
	1027 3254 3826 12792 25306 33398 34900 36579
	1000 3662 3934 12247 28784 30051 30448 34971
	2208 4777 4895 7995 15270 34546 35050 35465
	865 1301 2776 5447 7236 25204 28825 33009
	931 2280 3123 18312 20000 26379 29091 35547
	161 313 1976 10118 19510 24067 25236 29200
	495 2033 3478 18349 21388 27692 27945 29298
	40 123 466 8627 14489 23804 25266 29217
	1919 2239 5036 9020 10230 13401 26202 31868
	2984 2990 4559 13817 15317 17982 24664 30694
	4263 4578 4900 18514 19432 21056 22195 25540
	486 2865 4044 10378 16367 19558 31611 37057
	773 785 4692 13690 15318 17028 26614 28889
	1128 2525 4918 13514 14018 21695 28403 28447
	1378 2785 3945 19557 24360 26125 32618 35109
	1622 2734 4728 21208 22587 28908 32086 34795
	1490 2885 4429 7668 12440 13368 15096 30591
	157 4782 5028 7007 8693 14921 17912 24354
	1887 2821 4004 5990 7023 11617 23891 31527
	2659 3026 3929 8247 18589 18766 25496 30000
	1493 4505 4919 10166 15487 19375 20018 37009
	1459 2038 4184 13922 16641 25405 27889 36692
	2552 3118 4424 10018 10774 20992 21805 22999
	1575 3751 4248 12315 13683 16910 20849 27503
	169 1552 4011 8140 13348 21198 22677 22961
	485 1610 2021 6883 8078 10259 10833 36872
	717 3562 4705 8210 14216 16365 30074 30100
	284 2060 2603 5600 6111 16526 16904 25280
	1464 2306 2405 15402 22597 31453 33154 36507
	793 858 958 19518 21177 22969 27465 34316
	2755 4039 4916 13740 21014 22548 23393 27868
	2346 2859 3724 5804 11163 13257 16059 16537
	3034 3827 4257 10753 10848 16863 17910 30215
	699 2077 3036 14789 28159 29959 32060 35741
	842 1479 1651 8903 20126 29843 30172 36359
	60 216 2154 13804 29952 30425 30451 33882
	1561 2138 3179 7117 10997 17696 18819 29502
	1929 2926 4119 6462 9997 17945 19143 35222
	1408 3721 4733 6077 8220 23897 24532 32454
	758 1062 3265 22844 25290 26795 30309 32198
	723 974 2366 11325 11639 20444 30190 33000
	3057 3184 4157 6124 10032 14829 22920 27535
	1908 2681 3314 10175 15746 19286 30891 31312
	337 3329 4284 16428 26550 26938 27394 29675
	601 626 4671 7188 18716 20787 25752 31716
	2736 3729 3853 14610 18790 21261 31327
	1514 1926 2616 7216 7346 13375 15951
	385 2731 2776 17442 17618 18488 26842
	2847 3447 4837 7730 21494 25421 27060
	4167 4675 4950 18125 19852 24594 31885
	2100 2258 2839 6788 12190 20838 22037
	598 1160 2512 9977 27667 31266 35818
	726 918 4356 25915 26856 35644 35900
	603 4023 4286 21322 24461 26414 31230
	1378 1712 2601 6187 19972 21466 33990
	2477 3873 5026 6147 11847 28736 31098
	458 983 3395 5246 16300 16685 26054
	1591 4194 4296 8941 12584 26579 36950
	956 1266 1722 21007 23498 27878 29947
	1791 2382 3477 27827
	753 1172 3171 21799
	577 1793 4156 14329
	1221 1909 2872 23737
	3201 3437 3627 24180
	1422 2384 2680 17127
	350 2057 3244 29775
	1494 3096 4085 12712
	1925 2736 3505 20471
	167 1300 1330 30100
	2178 4141 4741 6802
	169 2635 2776 7608
	1061 3955 4667 23473
	185 995 4044 24130
	1792 2284 4178 30200
	3947 4503 4756 34653
	1198 4107 4470 5969
	9656
	8810
	34388
	35438
	20498
	24839
	23256
	9966
	25861
	11305
	7639
	21600
	13763
	25619.

27. (Currently Amended) A reception device, comprising:
a decoder configured to decode a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission device, wherein
the transmission device:
performs LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 8/16,[[ and]]
punctures a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 8/16, and
transmits the generated punctured LDPC code from the transmission device to the reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 2520,
the value M1 is 5040,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	2184 2245 5483 5692 9320 18011 18064 18150 20189 23469 23662 25407 28189 35779 37071
	1855 3613 5755 7904 12491 14272 19654 22065 22316 23975 24503 26458 29567 34455 35556
	928 4740 6537 8736 9455 16185 18167 22537 22768 26005 32031 32179 33566 34966 35808
	3986 4696 5295 8034 12188 12339 14298 19661 22499 22837 28343 29201 30056 36868 36872
	1049 2606 9166 13000 17407 22535 24035 24090 26423 27147 28104 29196 34765 36183 36195
	2475 2705 6586 10659 14652 15858 18555 22635 25610 26796 32144 33131 35581 37072
	1339 1594 5556 5731 5735 7423 7924 8287 10173 21406 26174 26965 30831 35028
	2095 2692 4542 11957 16923 21339 22995 35510
	753 3913 4481 24115 25745 28475 29334 34983
	531 2404 4091 6823 7730 13085 21741 25943
	764 2602 5000 5777 6649 28284 28457 30648
	173 2884 3453 7716 16017 26720 33781 34558
	804 3989 4026 10353 16302 20995 22614 29946
	1369 1438 4721 11804 19454 24989 29745 33895
	2413 3865 4900 9605 12227 19796 34068 35639
	2280 3614 3994 5794 8725 17288 29042 32667
	189 729 2807 18569 20422 29775 33106 35601
	13 1942 3075 5647 16437 28792 33944 36951
	2322 2774 4133 14911 23058 26276 35482 36145
	1156 1915 1988 13753 20275 22750 28129 28615
	1027 3254 3826 12792 25306 33398 34900 36579
	1000 3662 3934 12247 28784 30051 30448 34971
	2208 4777 4895 7995 15270 34546 35050 35465
	865 1301 2776 5447 7236 25204 28825 33009
	931 2280 3123 18312 20000 26379 29091 35547
	161 313 1976 10118 19510 24067 25236 29200
	495 2033 3478 18349 21388 27692 27945 29298
	40 123 466 8627 14489 23804 25266 29217
	1919 2239 5036 9020 10230 13401 26202 31868
	2984 2990 4559 13817 15317 17982 24664 30694
	4263 4578 4900 18514 19432 21056 22195 25540
	486 2865 4044 10378 16367 19558 31611 37057
	773 785 4692 13690 15318 17028 26614 28889
	1128 2525 4918 13514 14018 21695 28403 28447
	1378 2785 3945 19557 24360 26125 32618 35109
	1622 2734 4728 21208 22587 28908 32086 34795
	1490 2885 4429 7668 12440 13368 15096 30591
	157 4782 5028 7007 8693 14921 17912 24354
	1887 2821 4004 5990 7023 11617 23891 31527
	2659 3026 3929 8247 18589 18766 25496 30000
	1493 4505 4919 10166 15487 19375 20018 37009
	1459 2038 4184 13922 16641 25405 27889 36692
	2552 3118 4424 10018 10774 20992 21805 22999
	1575 3751 4248 12315 13683 16910 20849 27503
	169 1552 4011 8140 13348 21198 22677 22961
	485 1610 2021 6883 8078 10259 10833 36872
	717 3562 4705 8210 14216 16365 30074 30100
	284 2060 2603 5600 6111 16526 16904 25280
	1464 2306 2405 15402 22597 31453 33154 36507
	793 858 958 19518 21177 22969 27465 34316
	2755 4039 4916 13740 21014 22548 23393 27868
	2346 2859 3724 5804 11163 13257 16059 16537
	3034 3827 4257 10753 10848 16863 17910 30215
	699 2077 3036 14789 28159 29959 32060 35741
	842 1479 1651 8903 20126 29843 30172 36359
	60 216 2154 13804 29952 30425 30451 33882
	1561 2138 3179 7117 10997 17696 18819 29502
	1929 2926 4119 6462 9997 17945 19143 35222
	1408 3721 4733 6077 8220 23897 24532 32454
	758 1062 3265 22844 25290 26795 30309 32198
	723 974 2366 11325 11639 20444 30190 33000
	3057 3184 4157 6124 10032 14829 22920 27535
	1908 2681 3314 10175 15746 19286 30891 31312
	337 3329 4284 16428 26550 26938 27394 29675
	601 626 4671 7188 18716 20787 25752 31716
	2736 3729 3853 14610 18790 21261 31327
	1514 1926 2616 7216 7346 13375 15951
	385 2731 2776 17442 17618 18488 26842
	2847 3447 4837 7730 21494 25421 27060
	4167 4675 4950 18125 19852 24594 31885
	2100 2258 2839 6788 12190 20838 22037
	598 1160 2512 9977 27667 31266 35818
	726 918 4356 25915 26856 35644 35900
	603 4023 4286 21322 24461 26414 31230
	1378 1712 2601 6187 19972 21466 33990
	2477 3873 5026 6147 11847 28736 31098
	458 983 3395 5246 16300 16685 26054
	1591 4194 4296 8941 12584 26579 36950
	956 1266 1722 21007 23498 27878 29947
	1791 2382 3477 27827
	753 1172 3171 21799
	577 1793 4156 14329
	1221 1909 2872 23737
	3201 3437 3627 24180
	1422 2384 2680 17127
	350 2057 3244 29775
	1494 3096 4085 12712
	1925 2736 3505 20471
	167 1300 1330 30100
	2178 4141 4741 6802
	169 2635 2776 7608
	1061 3955 4667 23473
	185 995 4044 24130
	1792 2284 4178 30200
	3947 4503 4756 34653
	1198 4107 4470 5969
	9656
	8810
	34388
	35438
	20498
	24839
	23256
	9966
	25861
	11305
	7639
	21600
	13763
	25619.

28. (Currently Amended) A reception method, comprising:
decoding a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission method, wherein 
the transmission method includes:
performing LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 8/16,[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 8/16, and
transmitting the generated punctured LDPC code from a transmission device to a reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 2520,
the value M1 is 5040,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	2184 2245 5483 5692 9320 18011 18064 18150 20189 23469 23662 25407 28189 35779 37071
	1855 3613 5755 7904 12491 14272 19654 22065 22316 23975 24503 26458 29567 34455 35556
	928 4740 6537 8736 9455 16185 18167 22537 22768 26005 32031 32179 33566 34966 35808
	3986 4696 5295 8034 12188 12339 14298 19661 22499 22837 28343 29201 30056 36868 36872
	1049 2606 9166 13000 17407 22535 24035 24090 26423 27147 28104 29196 34765 36183 36195
	2475 2705 6586 10659 14652 15858 18555 22635 25610 26796 32144 33131 35581 37072
	1339 1594 5556 5731 5735 7423 7924 8287 10173 21406 26174 26965 30831 35028
	2095 2692 4542 11957 16923 21339 22995 35510
	753 3913 4481 24115 25745 28475 29334 34983
	531 2404 4091 6823 7730 13085 21741 25943
	764 2602 5000 5777 6649 28284 28457 30648
	173 2884 3453 7716 16017 26720 33781 34558
	804 3989 4026 10353 16302 20995 22614 29946
	1369 1438 4721 11804 19454 24989 29745 33895
	2413 3865 4900 9605 12227 19796 34068 35639
	2280 3614 3994 5794 8725 17288 29042 32667
	189 729 2807 18569 20422 29775 33106 35601
	13 1942 3075 5647 16437 28792 33944 36951
	2322 2774 4133 14911 23058 26276 35482 36145
	1156 1915 1988 13753 20275 22750 28129 28615
	1027 3254 3826 12792 25306 33398 34900 36579
	1000 3662 3934 12247 28784 30051 30448 34971
	2208 4777 4895 7995 15270 34546 35050 35465
	865 1301 2776 5447 7236 25204 28825 33009
	931 2280 3123 18312 20000 26379 29091 35547
	161 313 1976 10118 19510 24067 25236 29200
	495 2033 3478 18349 21388 27692 27945 29298
	40 123 466 8627 14489 23804 25266 29217
	1919 2239 5036 9020 10230 13401 26202 31868
	2984 2990 4559 13817 15317 17982 24664 30694
	4263 4578 4900 18514 19432 21056 22195 25540
	486 2865 4044 10378 16367 19558 31611 37057
	773 785 4692 13690 15318 17028 26614 28889
	1128 2525 4918 13514 14018 21695 28403 28447
	1378 2785 3945 19557 24360 26125 32618 35109
	1622 2734 4728 21208 22587 28908 32086 34795
	1490 2885 4429 7668 12440 13368 15096 30591
	157 4782 5028 7007 8693 14921 17912 24354
	1887 2821 4004 5990 7023 11617 23891 31527
	2659 3026 3929 8247 18589 18766 25496 30000
	1493 4505 4919 10166 15487 19375 20018 37009
	1459 2038 4184 13922 16641 25405 27889 36692
	2552 3118 4424 10018 10774 20992 21805 22999
	1575 3751 4248 12315 13683 16910 20849 27503
	169 1552 4011 8140 13348 21198 22677 22961
	485 1610 2021 6883 8078 10259 10833 36872
	717 3562 4705 8210 14216 16365 30074 30100
	284 2060 2603 5600 6111 16526 16904 25280
	1464 2306 2405 15402 22597 31453 33154 36507
	793 858 958 19518 21177 22969 27465 34316
	2755 4039 4916 13740 21014 22548 23393 27868
	2346 2859 3724 5804 11163 13257 16059 16537
	3034 3827 4257 10753 10848 16863 17910 30215
	699 2077 3036 14789 28159 29959 32060 35741
	842 1479 1651 8903 20126 29843 30172 36359
	60 216 2154 13804 29952 30425 30451 33882
	1561 2138 3179 7117 10997 17696 18819 29502
	1929 2926 4119 6462 9997 17945 19143 35222
	1408 3721 4733 6077 8220 23897 24532 32454
	758 1062 3265 22844 25290 26795 30309 32198
	723 974 2366 11325 11639 20444 30190 33000
	3057 3184 4157 6124 10032 14829 22920 27535
	1908 2681 3314 10175 15746 19286 30891 31312
	337 3329 4284 16428 26550 26938 27394 29675
	601 626 4671 7188 18716 20787 25752 31716
	2736 3729 3853 14610 18790 21261 31327
	1514 1926 2616 7216 7346 13375 15951
	385 2731 2776 17442 17618 18488 26842
	2847 3447 4837 7730 21494 25421 27060
	4167 4675 4950 18125 19852 24594 31885
	2100 2258 2839 6788 12190 20838 22037
	598 1160 2512 9977 27667 31266 35818
	726 918 4356 25915 26856 35644 35900
	603 4023 4286 21322 24461 26414 31230
	1378 1712 2601 6187 19972 21466 33990
	2477 3873 5026 6147 11847 28736 31098
	458 983 3395 5246 16300 16685 26054
	1591 4194 4296 8941 12584 26579 36950
	956 1266 1722 21007 23498 27878 29947
	1791 2382 3477 27827
	753 1172 3171 21799
	577 1793 4156 14329
	1221 1909 2872 23737
	3201 3437 3627 24180
	1422 2384 2680 17127
	350 2057 3244 29775
	1494 3096 4085 12712
	1925 2736 3505 20471
	167 1300 1330 30100
	2178 4141 4741 6802
	169 2635 2776 7608
	1061 3955 4667 23473
	185 995 4044 24130
	1792 2284 4178 30200
	3947 4503 4756 34653
	1198 4107 4470 5969
	9656
	8810
	34388
	35438
	20498
	24839
	23256
	9966
	25861
	11305
	7639
	21600
	13763
	25619.

29. (Currently Amended) A transmission device, comprising:
an encoder configured to:
perform low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 9/16;[[ and]]
puncture a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 9/16; and
transmit the generated punctured LDPC code from the transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 1800,
the value M1 is 9000,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	3681 3750 3985 4255 8583 9468 12078 12353 15700 16492 17127 18174 18264 22392 23070 25263 29195 32034
	804 4119 5315 5489 8261 9514 10099 10268 14359 16861 21050 21439 23880 24274 26637 30518 30944 31195
	3684 4224 4412 7772 8017 10100 12529 15888 16518 18089 19685 28054 28297 28345 28897 29827 30402 31794
	2013 2073 4993 6278 6716 10271 13971 14141 14727 17892 21649 22734 24394 25979 26485 30156 30617 31322
	671 4057 4827 6795 8726 11791 15912 16773 16823 21296 24678 28589 29419 30212 30976 31701 32035
	2831 3625 4812 9421 10678 11313 11919 13859 24185 26543
	105 197 4569 12767 18835 20708 21307 21922 29762 30542
	1939 3334 7927 12368 22520 24007 25355 26414 27639 30526
	935 4228 7324 10281 10930 14811 20832 21012 24721 31868
	451 1279 6541 9174 9524 23917 24447 24765 27400 30105
	596 3093 7695 12690 12805 20513 26844 26874 27238 30238
	3165 4948 8257 13864 15261 19334 23340 27303 29834 30592
	4311 6608 8867 12314 17011 19562 29621 29653 29867 31831
	246 1043 4063 9880 12133 14403 17673 21772 26756 28865
	3800 4310 7891 9005 17892 22752 29776 30960 31922
	169 3202 6707 9267 19608 21494 24264 27783 30896
	2756 3526 5061 14144 15208 17722 19974 23683 25622
	5640 6672 8062 10253 14587 17029 23586 29354 30935
	1780 6399 7013 13407 14129 26025 27047 27302 28430
	3867 8295 8448 11173 12961 16355 23417 30645 30840
	114 2303 5658 10578 12954 19396 23278 26133 29150
	4205 6484 8154 9468 9855 17738 25225 28855 29327
	4064 5671 6785 11073 12684 17900 18543 24915 25278
	4591 6432 6812 9172 9497 10443 11612 15805 26385
	3429 5317 5699 11875 12763 19252 24194 28715 31645
	2334 5348 8140 15322 16398 18377 22674 23119 27452
	5806 8178 8750 18695 19361 20500 21337 23747 26594
	868 5108 7470 12695 12827 13362 17150 30388 32036
	1401 3377 6069 13887 15223 16423 20548 26114 31525
	2388 2511 6647 15288 20979 21546 22893 25768 26293
	5918 7740 8309 16069 17648 21533 21638 30421 30592
	4531 6710 7575 10870 14321 15801 22289 27422 29206
	282 2349 2823 16122 18235 22889 30845 31790 32028
	1028 3364 7170 9696 10463 13676 21633 22408 22987
	4747 5376 7037 11344 18790 18904 23562 26963 29547
	2666 4221 8779 12684 15548 16845 19631 27773 32000
	3277 3636 6417 15359 20686 23258 23607 28911 31760
	1394 1613 4705 10030 14240 20469 21907 25971 28392
	2428 3334 6308 9823 14969 16081 20361 21680 27204
	870 4539 5033 11210 11227 12757 13164 16363 18278
	519 8424 8966 11266 12282 15631 17138 25283 27009
	562 4648 7031 9367 9769 17258 17524 18469 23544
	2607 4017 4276 12525 16477 21617 28004 29179 31638
	1311 1705 6279 19425 20643 21524 21927 26759 30022
	2440 5160 8827 19724 20470 21579 22088 25426 26076
	247 1718 3238 15685 16926 26381 27070 28504 31522
	1646 3308 3325 12196 13145 18495 22879 25613 31074
	2777 6991 7582 12852 15441 16518 19845 27107 31491
	24 1098 6964 10014
	3834 7138 8104 27290
	2467 2695 6985 23538
	597 1655 2786 26365
	3412 3568 3869 22313
	1378 3631 7350 30759
	396 2426 3965 30636
	294 5276 6622 28723
	889 5479 5831 13814
	1355 5011 7082 24636
	1737 5683 7638 12279
	4248 4328 7871 13506
	1867 5466 7068 23531
	1400 5020 7410 9775
	2727 3409 6324 21177
	4027 4240 7262 16737
	1442 7380 7650 24201
	601 6169 6278 26698
	1070 3198 6038 11626
	616 3835 8339 28168
	4424 5809 6656 26638
	3857 4561 4879 27896
	2696 2722 4665 17776
	643 2333 3072 10579
	232 4876 4956 18710
	3486 3535 6104 29906
	774 5073 6030 23656
	4617 6194 7445 31653
	4163 5489 8227 28295
	3675 3991 4940 18635
	496 2003 4758 20333
	1062 2059 4493 25301
	1380 7374 8642 28926
	1294 1639 8662 30961
	5866 6147 7653 11713
	5458 7184 7361 20695
	2463 4602 6018 16857
	320 4682 8140 19724
	4410 6923 8975 26037
	306 1921 7301 11104
	57 1768 5604 17338
	2839 3153 5912 28608
	1091 6051 7495 31918
	1681 2099 2259 16924
	4490 5186 6994 25446
	3188 4252 6208 25437
	1342 5660 7305 21071
	1048 3204 7421 15675
	2197 3412 5125 22484
	5721 6143 6479 22800
	2531 4216 4794 17691
	628 3665 5783 26756
	2660 5527 7289 14552
	3432 4895 6255 20101
	288 2324 2375 27024
	3898 7386 8459 10265
	301 4717 4972 10844
	1895 7065 8334 22255
	331 1779 7214 22726
	3202 4096 7467 27090
	27017
	29554
	30755
	30289
	14496
	29460
	27770
	9663
	12310
	11707
	30095
	30852
	20107
	23269
	22090
	12537
	23969
	13527
	10911
	20907
	15272
	23822
	31661
	13732
	21787.

30. (Currently Amended) A transmission method, comprising:
performing low density parity check (LDPC) coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 9/16;[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 9/16; and
transmitting the generated punctured LDPC code from a transmission device to a reception device, wherein
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 1800,
the value M1 is 9000,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	3681 3750 3985 4255 8583 9468 12078 12353 15700 16492 17127 18174 18264 22392 23070 25263 29195 32034
	804 4119 5315 5489 8261 9514 10099 10268 14359 16861 21050 21439 23880 24274 26637 30518 30944 31195
	3684 4224 4412 7772 8017 10100 12529 15888 16518 18089 19685 28054 28297 28345 28897 29827 30402 31794
	2013 2073 4993 6278 6716 10271 13971 14141 14727 17892 21649 22734 24394 25979 26485 30156 30617 31322
	671 4057 4827 6795 8726 11791 15912 16773 16823 21296 24678 28589 29419 30212 30976 31701 32035
	2831 3625 4812 9421 10678 11313 11919 13859 24185 26543
	105 197 4569 12767 18835 20708 21307 21922 29762 30542
	1939 3334 7927 12368 22520 24007 25355 26414 27639 30526
	935 4228 7324 10281 10930 14811 20832 21012 24721 31868
	451 1279 6541 9174 9524 23917 24447 24765 27400 30105
	596 3093 7695 12690 12805 20513 26844 26874 27238 30238
	3165 4948 8257 13864 15261 19334 23340 27303 29834 30592
	4311 6608 8867 12314 17011 19562 29621 29653 29867 31831
	246 1043 4063 9880 12133 14403 17673 21772 26756 28865
	3800 4310 7891 9005 17892 22752 29776 30960 31922
	169 3202 6707 9267 19608 21494 24264 27783 30896
	2756 3526 5061 14144 15208 17722 19974 23683 25622
	5640 6672 8062 10253 14587 17029 23586 29354 30935
	1780 6399 7013 13407 14129 26025 27047 27302 28430
	3867 8295 8448 11173 12961 16355 23417 30645 30840
	114 2303 5658 10578 12954 19396 23278 26133 29150
	4205 6484 8154 9468 9855 17738 25225 28855 29327
	4064 5671 6785 11073 12684 17900 18543 24915 25278
	4591 6432 6812 9172 9497 10443 11612 15805 26385
	3429 5317 5699 11875 12763 19252 24194 28715 31645
	2334 5348 8140 15322 16398 18377 22674 23119 27452
	5806 8178 8750 18695 19361 20500 21337 23747 26594
	868 5108 7470 12695 12827 13362 17150 30388 32036
	1401 3377 6069 13887 15223 16423 20548 26114 31525
	2388 2511 6647 15288 20979 21546 22893 25768 26293
	5918 7740 8309 16069 17648 21533 21638 30421 30592
	4531 6710 7575 10870 14321 15801 22289 27422 29206
	282 2349 2823 16122 18235 22889 30845 31790 32028
	1028 3364 7170 9696 10463 13676 21633 22408 22987
	4747 5376 7037 11344 18790 18904 23562 26963 29547
	2666 4221 8779 12684 15548 16845 19631 27773 32000
	3277 3636 6417 15359 20686 23258 23607 28911 31760
	1394 1613 4705 10030 14240 20469 21907 25971 28392
	2428 3334 6308 9823 14969 16081 20361 21680 27204
	870 4539 5033 11210 11227 12757 13164 16363 18278
	519 8424 8966 11266 12282 15631 17138 25283 27009
	562 4648 7031 9367 9769 17258 17524 18469 23544
	2607 4017 4276 12525 16477 21617 28004 29179 31638
	1311 1705 6279 19425 20643 21524 21927 26759 30022
	2440 5160 8827 19724 20470 21579 22088 25426 26076
	247 1718 3238 15685 16926 26381 27070 28504 31522
	1646 3308 3325 12196 13145 18495 22879 25613 31074
	2777 6991 7582 12852 15441 16518 19845 27107 31491
	24 1098 6964 10014
	3834 7138 8104 27290
	2467 2695 6985 23538
	597 1655 2786 26365
	3412 3568 3869 22313
	1378 3631 7350 30759
	396 2426 3965 30636
	294 5276 6622 28723
	889 5479 5831 13814
	1355 5011 7082 24636
	1737 5683 7638 12279
	4248 4328 7871 13506
	1867 5466 7068 23531
	1400 5020 7410 9775
	2727 3409 6324 21177
	4027 4240 7262 16737
	1442 7380 7650 24201
	601 6169 6278 26698
	1070 3198 6038 11626
	616 3835 8339 28168
	4424 5809 6656 26638
	3857 4561 4879 27896
	2696 2722 4665 17776
	643 2333 3072 10579
	232 4876 4956 18710
	3486 3535 6104 29906
	774 5073 6030 23656
	4617 6194 7445 31653
	4163 5489 8227 28295
	3675 3991 4940 18635
	496 2003 4758 20333
	1062 2059 4493 25301
	1380 7374 8642 28926
	1294 1639 8662 30961
	5866 6147 7653 11713
	5458 7184 7361 20695
	2463 4602 6018 16857
	320 4682 8140 19724
	4410 6923 8975 26037
	306 1921 7301 11104
	57 1768 5604 17338
	2839 3153 5912 28608
	1091 6051 7495 31918
	1681 2099 2259 16924
	4490 5186 6994 25446
	3188 4252 6208 25437
	1342 5660 7305 21071
	1048 3204 7421 15675
	2197 3412 5125 22484
	5721 6143 6479 22800
	2531 4216 4794 17691
	628 3665 5783 26756
	2660 5527 7289 14552
	3432 4895 6255 20101
	288 2324 2375 27024
	3898 7386 8459 10265
	301 4717 4972 10844
	1895 7065 8334 22255
	331 1779 7214 22726
	3202 4096 7467 27090
	27017
	29554
	30755
	30289
	14496
	29460
	27770
	9663
	12310
	11707
	30095
	30852
	20107
	23269
	22090
	12537
	23969
	13527
	10911
	20907
	15272
	23822
	31661
	13732
	21787.

31. (Currently Amended) A reception device, comprising:
a decoder configured to decode a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission device, wherein
the transmission device:
performs LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L - K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 9/16,[[ and]]
punctures a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 9/16, and
transmits the generated punctured LDPC code from the transmission device to the reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 1800,
the value M1 is 9000,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	3681 3750 3985 4255 8583 9468 12078 12353 15700 16492 17127 18174 18264 22392 23070 25263 29195 32034
	804 4119 5315 5489 8261 9514 10099 10268 14359 16861 21050 21439 23880 24274 26637 30518 30944 31195
	3684 4224 4412 7772 8017 10100 12529 15888 16518 18089 19685 28054 28297 28345 28897 29827 30402 31794
	2013 2073 4993 6278 6716 10271 13971 14141 14727 17892 21649 22734 24394 25979 26485 30156 30617 31322
	671 4057 4827 6795 8726 11791 15912 16773 16823 21296 24678 28589 29419 30212 30976 31701 32035
	2831 3625 4812 9421 10678 11313 11919 13859 24185 26543
	105 197 4569 12767 18835 20708 21307 21922 29762 30542
	1939 3334 7927 12368 22520 24007 25355 26414 27639 30526
	935 4228 7324 10281 10930 14811 20832 21012 24721 31868
	451 1279 6541 9174 9524 23917 24447 24765 27400 30105
	596 3093 7695 12690 12805 20513 26844 26874 27238 30238
	3165 4948 8257 13864 15261 19334 23340 27303 29834 30592
	4311 6608 8867 12314 17011 19562 29621 29653 29867 31831
	246 1043 4063 9880 12133 14403 17673 21772 26756 28865
	3800 4310 7891 9005 17892 22752 29776 30960 31922
	169 3202 6707 9267 19608 21494 24264 27783 30896
	2756 3526 5061 14144 15208 17722 19974 23683 25622
	5640 6672 8062 10253 14587 17029 23586 29354 30935
	1780 6399 7013 13407 14129 26025 27047 27302 28430
	3867 8295 8448 11173 12961 16355 23417 30645 30840
	114 2303 5658 10578 12954 19396 23278 26133 29150
	4205 6484 8154 9468 9855 17738 25225 28855 29327
	4064 5671 6785 11073 12684 17900 18543 24915 25278
	4591 6432 6812 9172 9497 10443 11612 15805 26385
	3429 5317 5699 11875 12763 19252 24194 28715 31645
	2334 5348 8140 15322 16398 18377 22674 23119 27452
	5806 8178 8750 18695 19361 20500 21337 23747 26594
	868 5108 7470 12695 12827 13362 17150 30388 32036
	1401 3377 6069 13887 15223 16423 20548 26114 31525
	2388 2511 6647 15288 20979 21546 22893 25768 26293
	5918 7740 8309 16069 17648 21533 21638 30421 30592
	4531 6710 7575 10870 14321 15801 22289 27422 29206
	282 2349 2823 16122 18235 22889 30845 31790 32028
	1028 3364 7170 9696 10463 13676 21633 22408 22987
	4747 5376 7037 11344 18790 18904 23562 26963 29547
	2666 4221 8779 12684 15548 16845 19631 27773 32000
	3277 3636 6417 15359 20686 23258 23607 28911 31760
	1394 1613 4705 10030 14240 20469 21907 25971 28392
	2428 3334 6308 9823 14969 16081 20361 21680 27204
	870 4539 5033 11210 11227 12757 13164 16363 18278
	519 8424 8966 11266 12282 15631 17138 25283 27009
	562 4648 7031 9367 9769 17258 17524 18469 23544
	2607 4017 4276 12525 16477 21617 28004 29179 31638
	1311 1705 6279 19425 20643 21524 21927 26759 30022
	2440 5160 8827 19724 20470 21579 22088 25426 26076
	247 1718 3238 15685 16926 26381 27070 28504 31522
	1646 3308 3325 12196 13145 18495 22879 25613 31074
	2777 6991 7582 12852 15441 16518 19845 27107 31491
	24 1098 6964 10014
	3834 7138 8104 27290
	2467 2695 6985 23538
	597 1655 2786 26365
	3412 3568 3869 22313
	1378 3631 7350 30759
	396 2426 3965 30636
	294 5276 6622 28723
	889 5479 5831 13814
	1355 5011 7082 24636
	1737 5683 7638 12279
	4248 4328 7871 13506
	1867 5466 7068 23531
	1400 5020 7410 9775
	2727 3409 6324 21177
	4027 4240 7262 16737
	1442 7380 7650 24201
	601 6169 6278 26698
	1070 3198 6038 11626
	616 3835 8339 28168
	4424 5809 6656 26638
	3857 4561 4879 27896
	2696 2722 4665 17776
	643 2333 3072 10579
	232 4876 4956 18710
	3486 3535 6104 29906
	774 5073 6030 23656
	4617 6194 7445 31653
	4163 5489 8227 28295
	3675 3991 4940 18635
	496 2003 4758 20333
	1062 2059 4493 25301
	1380 7374 8642 28926
	1294 1639 8662 30961
	5866 6147 7653 11713
	5458 7184 7361 20695
	2463 4602 6018 16857
	320 4682 8140 19724
	4410 6923 8975 26037
	306 1921 7301 11104
	57 1768 5604 17338
	2839 3153 5912 28608
	1091 6051 7495 31918
	1681 2099 2259 16924
	4490 5186 6994 25446
	3188 4252 6208 25437
	1342 5660 7305 21071
	1048 3204 7421 15675
	2197 3412 5125 22484
	5721 6143 6479 22800
	2531 4216 4794 17691
	628 3665 5783 26756
	2660 5527 7289 14552
	3432 4895 6255 20101
	288 2324 2375 27024
	3898 7386 8459 10265
	301 4717 4972 10844
	1895 7065 8334 22255
	331 1779 7214 22726
	3202 4096 7467 27090
	27017
	29554
	30755
	30289
	14496
	29460
	27770
	9663
	12310
	11707
	30095
	30852
	20107
	23269
	22090
	12537
	23969
	13527
	10911
	20907
	15272
	23822
	31661
	13732
	21787.

32. (Currently Amended) A reception method, comprising:
decoding a punctured low density parity check (LDPC) code obtained from data transmitted by a transmission method, wherein 
the transmission method includes:
performing LDPC coding for information bits with an information length K = N × r to generate an extended LDPC code having parity bits with a parity length M = N + L – K, wherein 
the LDPC coding is performed based on an extended parity check matrix having rows and columns, and 
the rows and the columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 9/16,[[ and]]
puncturing a head of the information bits of the extended LDPC code by the puncture length L to generate the punctured LDPC code with the code length N of 69120 bits and the coding rate r of 9/16, and
transmitting the generated punctured LDPC code from a transmission device to a reception device,
the extended parity check matrix includes
an A matrix of M1 rows and K columns expressed by a value M1 and the information length K = N × r, wherein the A matrix is an upper left matrix of the extended parity check matrix,
a B matrix of M1 rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix,
a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix,
a C matrix of N + L - K - M1 rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and
a D matrix of N + L - K - M1 rows and N + L - K - M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix,
the puncture length L is 1800,
the value M1 is 9000,
the A matrix and the C matrix are represented by a parity check matrix initial value table,
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and 
the parity check matrix initial value table is
	3681 3750 3985 4255 8583 9468 12078 12353 15700 16492 17127 18174 18264 22392 23070 25263 29195 32034
	804 4119 5315 5489 8261 9514 10099 10268 14359 16861 21050 21439 23880 24274 26637 30518 30944 31195
	3684 4224 4412 7772 8017 10100 12529 15888 16518 18089 19685 28054 28297 28345 28897 29827 30402 31794
	2013 2073 4993 6278 6716 10271 13971 14141 14727 17892 21649 22734 24394 25979 26485 30156 30617 31322
	671 4057 4827 6795 8726 11791 15912 16773 16823 21296 24678 28589 29419 30212 30976 31701 32035
	2831 3625 4812 9421 10678 11313 11919 13859 24185 26543
	105 197 4569 12767 18835 20708 21307 21922 29762 30542
	1939 3334 7927 12368 22520 24007 25355 26414 27639 30526
	935 4228 7324 10281 10930 14811 20832 21012 24721 31868
	451 1279 6541 9174 9524 23917 24447 24765 27400 30105
	596 3093 7695 12690 12805 20513 26844 26874 27238 30238
	3165 4948 8257 13864 15261 19334 23340 27303 29834 30592
	4311 6608 8867 12314 17011 19562 29621 29653 29867 31831
	246 1043 4063 9880 12133 14403 17673 21772 26756 28865
	3800 4310 7891 9005 17892 22752 29776 30960 31922
	169 3202 6707 9267 19608 21494 24264 27783 30896
	2756 3526 5061 14144 15208 17722 19974 23683 25622
	5640 6672 8062 10253 14587 17029 23586 29354 30935
	1780 6399 7013 13407 14129 26025 27047 27302 28430
	3867 8295 8448 11173 12961 16355 23417 30645 30840
	114 2303 5658 10578 12954 19396 23278 26133 29150
	4205 6484 8154 9468 9855 17738 25225 28855 29327
	4064 5671 6785 11073 12684 17900 18543 24915 25278
	4591 6432 6812 9172 9497 10443 11612 15805 26385
	3429 5317 5699 11875 12763 19252 24194 28715 31645
	2334 5348 8140 15322 16398 18377 22674 23119 27452
	5806 8178 8750 18695 19361 20500 21337 23747 26594
	868 5108 7470 12695 12827 13362 17150 30388 32036
	1401 3377 6069 13887 15223 16423 20548 26114 31525
	2388 2511 6647 15288 20979 21546 22893 25768 26293
	5918 7740 8309 16069 17648 21533 21638 30421 30592
	4531 6710 7575 10870 14321 15801 22289 27422 29206
	282 2349 2823 16122 18235 22889 30845 31790 32028
	1028 3364 7170 9696 10463 13676 21633 22408 22987
	4747 5376 7037 11344 18790 18904 23562 26963 29547
	2666 4221 8779 12684 15548 16845 19631 27773 32000
	3277 3636 6417 15359 20686 23258 23607 28911 31760
	1394 1613 4705 10030 14240 20469 21907 25971 28392
	2428 3334 6308 9823 14969 16081 20361 21680 27204
	870 4539 5033 11210 11227 12757 13164 16363 18278
	519 8424 8966 11266 12282 15631 17138 25283 27009
	562 4648 7031 9367 9769 17258 17524 18469 23544
	2607 4017 4276 12525 16477 21617 28004 29179 31638
	1311 1705 6279 19425 20643 21524 21927 26759 30022
	2440 5160 8827 19724 20470 21579 22088 25426 26076
	247 1718 3238 15685 16926 26381 27070 28504 31522
	1646 3308 3325 12196 13145 18495 22879 25613 31074
	2777 6991 7582 12852 15441 16518 19845 27107 31491
	24 1098 6964 10014
	3834 7138 8104 27290
	2467 2695 6985 23538
	597 1655 2786 26365
	3412 3568 3869 22313
	1378 3631 7350 30759
	396 2426 3965 30636
	294 5276 6622 28723
	889 5479 5831 13814
	1355 5011 7082 24636
	1737 5683 7638 12279
	4248 4328 7871 13506
	1867 5466 7068 23531
	1400 5020 7410 9775
	2727 3409 6324 21177
	4027 4240 7262 16737
	1442 7380 7650 24201
	601 6169 6278 26698
	1070 3198 6038 11626
	616 3835 8339 28168
	4424 5809 6656 26638
	3857 4561 4879 27896
	2696 2722 4665 17776
	643 2333 3072 10579
	232 4876 4956 18710
	3486 3535 6104 29906
	774 5073 6030 23656
	4617 6194 7445 31653
	4163 5489 8227 28295
	3675 3991 4940 18635
	496 2003 4758 20333
	1062 2059 4493 25301
	1380 7374 8642 28926
	1294 1639 8662 30961
	5866 6147 7653 11713
	5458 7184 7361 20695
	2463 4602 6018 16857
	320 4682 8140 19724
	4410 6923 8975 26037
	306 1921 7301 11104
	57 1768 5604 17338
	2839 3153 5912 28608
	1091 6051 7495 31918
	1681 2099 2259 16924
	4490 5186 6994 25446
	3188 4252 6208 25437
	1342 5660 7305 21071
	1048 3204 7421 15675
	2197 3412 5125 22484
	5721 6143 6479 22800
	2531 4216 4794 17691
	628 3665 5783 26756
	2660 5527 7289 14552
	3432 4895 6255 20101
	288 2324 2375 27024
	3898 7386 8459 10265
	301 4717 4972 10844
	1895 7065 8334 22255
	331 1779 7214 22726
	3202 4096 7467 27090
	27017
	29554
	30755
	30289
	14496
	29460
	27770
	9663
	12310
	11707
	30095
	30852
	20107
	23269
	22090
	12537
	23969
	13527
	10911
	20907
	15272
	23822
	31661
	13732
	21787.




Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Matsumoto et al. (20080184084, pub. Jul. 31, 2008) discloses a method of generating a check matrix which is compatible at two or more coding rates (the information length does not vary, but only the coding rate varies), and discloses a step of generating the check matrix in which a pseudo-random-number permutation matrix parameter calculating unit inputs the information length K=864, two or more coding rates R(1)=1/3,R(2)=1/2, and R(3)=2/3.

However, with respect to independent claim 1, and similarly independent claims 2-32, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “perform low density parity check (LDPC) coding for information bits with an information length K = N x r to generate an extended LDPC code having parity bits with a parity length M=N +L- K, wherein the LDPC coding is performed based on an extended parity check matrix having rows and columns, and the rows and columns of the extended parity check matrix are extended by a puncture length L with respect to a parity check matrix of an LDPC code with a code length N of 69120 bits and a coding rate r of 2/16; and puncture a head of the information bits of the extended LDPC code by the puncture length L to generate a punctured LDPC code with the code length N of 69120 bits and the coding rate r of 2/16”, “wherein the extended parity check matrix includes an A matrix of Ml rows and K columns expressed by a predetermined value Ml and the information length K = N x r, wherein the A matrix is an upper left matrix of the extended parity check matrix, a B matrix of Ml rows and M1 columns, wherein the B matrix has a step structure adjacent to right of the A matrix, a Z matrix of M1 rows and N + L - K - M1 columns, wherein the Z matrix is a zero matrix adjacent to right of the B matrix, a C matrix of N + L - K - Ml rows and K + M1 columns, wherein the C matrix is adjacent to below the A matrix and the B matrix, and a D matrix of N+ L- K – M1 rows and N+L- K – M1 columns, wherein the D matrix is an identity matrix adjacent to right of the C matrix, the puncture length L is 0, the value M1 is 1800, the A matrix and the C matrix are represented by a parity check matrix initial value table, the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and the parity check matrix initial value table is [See table in claim 1]”.

Claims 1-32 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111